       Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 1 of 105



 1   Charles S. LiMandri (CA Bar No. 110841)
     Paul M. Jonna (CA Bar No. 265389)
 2   Jeffrey M. Trissell (CA Bar No. 292480)
     B. Dean Wilson (CA Bar No. 305844)
 3   FREEDOM OF CONSCIENCE DEFENSE FUND
     P.O. Box 9520
 4   Rancho Santa Fe, CA 92067
     Tel: (858) 759-9948
 5   cslimandri@limandri.com
     pjonna@limandri.com
 6   jtrissell@limandri.com
     dwilson@limandri.com
 7
     Attorneys for Defendants the Center for Medical
 8   Progress, BioMax Procurement Services, LLC,
     Gerardo Adrian Lopez, and David Daleiden
 9

10

11

12

13

14                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
15

16
     PLANNED PARENTHOOD                                  Case No. 3:16-CV-00236 (WHO)
17 FEDERATION OF AMERICA, INC., et al.,

18                                                       Hon. William H. Orrick III
                    Plaintiff,
19          vs.                                          Second Declaration of Jeffrey M.
20                                                       Trissell, Esq., in Support of Various
   THE CENTER FOR MEDICAL                                Reply Briefs
21 PROGRESS, et al.,
                                                         Hearing Date: July 17, 2019, 2:00 p.m.
22                                                       Courtroom 2, 17th Floor
                   Defendants.
23

24

25

26

27

28

                        SECOND TRISSELL DECL. ISO VARIOUS REPLY BRIEFS—3:16-CV-236
      Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 2 of 105



 1         I, Jeffrey M. Trissell, declare and state as follows:

 2         1.      I am an attorney at law duly licensed to practice in the State of California and in the

 3 Northern District of California, and am counsel for Defendants the Center for Medical Progress,

 4 BioMax Procurement Services, LLC, David Daleiden, and Gerardo Adrian Lopez in this action. As

 5 such, I have personal knowledge of the matters set forth below and could and would testify thereto

 6 if called upon to do so.

 7         2.      This declaration is submitted in support of various of Defendants’ Replies in

 8 Support of their Motions for Summary Judgment already filed with the Court. Defendants initially

 9 filed certain documents conditionally under seal via an Administrative Motion to Seal. However,

10 Defendants and Plaintiffs have determined that certain documents do not need to be sealed and

11 therefore submit the attached documents publicly.

12         3.      Attached hereto as Exhibit 89 is a true and correct copy of Plaintiffs’ Response to

13 Defendant David Daleiden’s Interrogatories [Set Two], dated September 14, 2016, and served on

14 my office.

15         4.      Attached hereto as Exhibit 90 is a true and correct copy of Plaintiffs’ Amended

16 Response to Defendant David Daleiden’s Interrogatories [Set Two], dated June 8, 2018, and served

17 on my office.

18         5.      Attached hereto as Exhibit 91 is a true and correct copy of Plaintiffs’ Corrected

19 Amended Response to Defendant David Daleiden’s Interrogatories [Set Two], dated October 22,

20 2018, and served on my office.

21         6.      Attached hereto as Exhibit 96 is a true and correct copy of the document “Hot

22 Spots for the period July 1 – August 31, 2015,” as prepared by PPFA and produced in this action

23 with the bates nos. PP0001216 through PP0001221.

24         7.      Attached hereto as Exhibit 135 is a true and correct copy of the relevant portions of

25 the transcript of the deposition of Tram Nguyen, taken in this action on March 21, 2019.

26         8.      Attached hereto as Exhibit 136 is a true and correct copy of the relevant portions of

27 the transcript of the deposition of Katharine Sheehan, M.D., taken in this action on May 30, 2019.

28 / / /
                                                       1
                        SECOND TRISSELL DECL. ISO VARIOUS REPLY BRIEFS—3:16-CV-236
      Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 3 of 105



 1         9.      Attached hereto as Exhibit 137 is a true and correct copy of the relevant portions of

 2 the transcript of the deposition of Deborah Vanderhei, taken in this action on April 3, 2019.

 3         10.     Attached hereto as Exhibit 138 is a true and correct copy of the relevant portions of

 4 the transcript of the deposition of PPOSB’s Fed. R. Civ. P. 30(b)(6) witness, Jon Dunn, taken in

 5 this action on May 9, 2019.

 6         I declare until penalty of perjury under the laws of the United States and the State of

 7 California that the foregoing is true and correct. Executed on July 12, 2019.

 8

 9
                                                         Jeffrey M. Trissell
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                        SECOND TRISSELL DECL. ISO VARIOUS REPLY BRIEFS—3:16-CV-236
Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 4 of 105




                                                    EXHIBIT 89
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 5 of 105

 1    AMYL. BOMSE (No. 218669)                                 BETH H. PARKER (No. 104773)
      SHARON D. MAYO (No. 150469)                              PLANNED PARENTHOOD AFFILIATES OF ·
 2    JEE YOUNG YOU (No. 241658)                                 CALIFORNIA
      ERICA CONNOLLY (No. 288822)                            . 551 Capitol Mall, Suite 510
 3    ARNOLD & PORTER LLP            .                         Sacramento, California 95814-4581
      Three Embarcadero Center, 1oth Floor                     Telephone: (916) 446-5247
 4    San Francisco, California 94111-4024                     Email: beth.parker@ppacca.org
      Telephone:     (415) 471-3100
 5    Facsimile:     (415) 471-3400                            HELENE T. KRASNOFF (pro hac vice)
      Email: amy.bomse@aporter.com                             PLANNED PARENTHOOD FEDERATION OF
 6.            sharon.mayo@aporter.com                           AMERICA
               jeeyoung.you@aporter.com                        1110 Vermont Avenue, NW, Suite 300
 7             erica.connolly@aporter.com                      Washington, DC 20005
                                                               Telephone: (202) 973-4800
 8    Attornevs for Plaintiffs                                 Email: helene.krasnoff@oofa.org
 9                                   UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11                                          SAN FRANCISCO DIVISION

12
      PLANNED PARENTHOOD FEDERATION OF                                                           Case No. 3:16-cv-00236-WHO
13    AMERICA, INC., et al.,
                                                                                                 PLAINTIFFS' RESPONSE TO
14                    Plaintiffs,                                                                DEFENDANT DAVID DALEIDEN'S
                                                                                                 INTERROGATORIES [SET TWO]
15           v.
                                                                                                 DESIGNATED CONFIDENTIAL
16    CENTER FOR MEDICAL PROGRESS, et al.,                                                       PURSUANT TO PROTECTIVE
                                                                                                 ORDER,DKT. N0.117
17                    Defendants.

18

19
      PROPOUNDING PARTY:               Defendant DAVID DALEIDEN
20
      RESPONDING PARTIES:              Plaintiffs Planned Parenthood Federation of America, Inc.
21                                     ("PPF A"); Planned Parenthood: Shasta-Diablo, Inc. dba Planned
                                       Parenthood Northern California; Planned Parenthood Mar Monte,
22.                                    Inc.; Planned Parenthood of the Pacific Southwest; Planned
                                       Par,.nthnnrl
                                       .L.
                                                                T 0"L.l
                                           "".L.I.'W..I.VV\o.t. LJ
                                                                           A,.,·g"'l"'"'
                                                                          .L~.L             Plann"'rl
                                                                                 'W 'W..:J' ..1. L.l.l..l..A..&.'-'\o.L
                                                                                                                 .L
                                                                                                                        Par,.nthnnd/f'l
                                                                                                                           V.&.J.I,..I..I.VV
                                                                                                                                                 ..ang"'
                                                                                                                                             '-'.1  .1..1.
                                                                                                                                                              anrl c;;!an
                                                                                                                                                           ""u..i..I.U. UU.I..I.

23                                     Bernardino Counties, Inc.; Planned Parenthood of Santa Barbara,
                                       Ventura and San Luis Obispo Counties, Inc.; Planned Parenthood
24                                     Pasadena and San Gabriel Valley, Inc.; Planned Parenthood of the
                                       Rocky Mountains; Planned Parenthood Gulf Coast and Planned
25                                     Parenthood Center for Choice

26    SET NUMBER:                      TWO (Nos. 2-7).

27

28



                  PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES (SET TWO]
         Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 6 of 105

 1           Pursuant to Federal Rules of Civil Procedure 26 and 34 and the Local Civil Rules ofthe

 2   United States District Court for the Northern District of California, Plaintiffs Planned Parenthood

 3   Federation of America, Inc. ("PPFA"); Planned Parenthood: Shasta-Diablo, Inc. dba Planned

 4   Parenthood Northern California; Planned Parenthood Mar Monte; Inc.; Planned Parenthood of the

 5   Pacific Southwest; Planned Parenthood Los Angeles; Planned Parenthood/Orange and San

 6   Bernardino Counties, Inc.; Planned Parenthood of Santa Barbara, Ventura and San Luis Obispo

 7   Counties, Inc.; Planned Parenthood Pasadena and San Gabriel Valley, Inc.; Pl

 8   the Rocky Mountains; Planned Parenthood Gulf Coast and Planned Par                                       mce

 9   (collectively "Plaintiffs") hereby object and respond to Defend

10   (Set Two) (the "Interrogatories"), served by Defendant Dav,·

11   collectively with Defendants BioMax Procurement        ,.,,..,.,,~,


12   ·LLC, Sandra Susan Merritt, Gerardo Adrian Lop ,

13   Newman, "Defendants") on Plaintiff on July

14

15           1.                                                            ses based upon the investigation

16   conducted in the time availa                              terrogatories. As of the date ofthese

17   objections and responses,"'i                        a sufficient opportunity to review all documents,

18   interview all perso                         obtain information that may prove relevant in objecting

19                                           . As a consequence, these objections and responses are based

20                                        laintiffs and that Plaintiffs believe to be pertinent in objecting and

21   respo                          ries. In the future, Plaintiffs may discover or acquire additional

22                           n t ·e Interrogatories, and Plaintiffs' objections and responses thereto.

23                         ·obligating itself to do so, Plaintiffs reserve the right: (a) to make subsequent ·

24   revisions or amendments to its objections or these Responses based upon information, evidence,

25   documents, facts, and/or other things that hereafter may be discovered, or the relevance of which

26   may hereafter be discovered; and (b) to produce, introduce, or rely upon additional or subsequently

27   acquired or discovered writings, evidence, and information in any proceedings or at any trial held

28   hereafter.


                                                        - 1-
                  PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
            Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 7 of 105

   1            1.        Further, any response by Plaintiffs to a particular Interrogatory is not intended, and

   2    shall not be construed, as an admission of the existence of any fact, of any assertion, or of any other

   3    matters expressed or implied in the Interrogatory. Plaintiffs' objection to, or failure to object to, any·

   4    particular Interrogatory is not, and shall not be construed as, an admission that responsive

   5    information exists. Moreover, Plaintiffs' decision to consent to the disclosure of information

   6    pursuant to any specific Interrogatory, notwithstanding the objectionable nature of any such

   7    Interrogatory, or its related definitions or instructions, also should not be const

   8    stipulation that the material is relevant to any proceeding, (b) a waiver of

   9    objections asserted to the Interrogatory, or (c) an agreement that futu.

  10    information will be treated in a similar manneL Subject to and

 11     Plaintiffs agree to meet and confer with Defendant to attem

- 12    appropriately narrow the scope of these Interrogatorie ''

 13             2.       Plaintiffs incorporate this Prelimi

 14     below as if set forth in its entirety.

 15

 16             Plaintiffs make the

 17 .                                                                                  and Specific Interrogatories below as though

 18     set forth in full and   ·

 19             3.                                                          gatories to seek information exclusively within the

 20                                                  ... ................. u.,   and are premature. Defendants have not yet

 21                                        ......... un.u.ul::."    that Plaintiffs requested in their First Set of Requests for·

 22                                           was served on March 28, 2016. Plaintiffs believe the video

. 23    recordings                  ' possession are the only evidence that show which of Plaintiffs'

 24     employees and staff were videotaped by Defendants.

 25             4.        Plaintiffs object that the Interrogatories seek information that is non-public and

 26     confidential or highly confidential, and which includes proprietary and confidential business

 27     information, including information constituting or pertaining to personnel information. Disclosure

 28     of such information would be harmful to Plaintiffs' legitimate business interests. Plaintiffs will


                                                                                 -2-
                     PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
             Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 8 of 105

   1    provide confidential information and documents solely in accordance with the terms of the

   2    Protective Order entered in this case.

   3            5.       Plaintiffs object that the Interrogatories call for the disclosure of information

   4    previously disclosed pursuant to, and protected by, protective orders and/or confidentiality

   5    agreements entered in prior litigations or investigations. Plaintiffs will comply with those

   6    protective orders and/or confidentiality agreements in responding to the Interrogatories.

   7           6.        Plaintiffs object to the Interrogatories to the extent that they call

  8     information covered by non-disclosure and/or confidentiality agreements

  9     would violate the privacy interests of others. Plaintiffs will produce

 10     providing notice and opportunity for such third-parties to obj

 11     Protective Order if such notice and opportunity to object

 12            7.        Plaintiffs object that the Interrogatories

 13    . less burdensome means of discovery or other so                                    requested is: (a) in the

 14     possession, custody, or control of other parties ·or

 15     otherwise equally available to Defendan                               · responses only to the extent that

 16     such information is in the possessi . ,
                                                                                                                '
 17            8.                                                     the extent that they are vague, ambiguous,

 18                                                            n Plaintiffs an unreasonable burden of inquiry, or

 19

 20            9.                                   errogatories to the extent that they call for the disclosure of

 21     informat'                          to the subject matter of this action, not relevant to a claim or defense

'22     ofanyp                           "ot reasonably calculated to lead to the discovery of admissible

 23     evidence.

 24            10.       Plaintiffs object that the Interrogatories do not contain any assurance that Plaintiffs

 25     will be compensated for any of the costs, including attorneys' fees, they will incur in responding.

 26            11.       Plaintiffs object to the Interrogatories to the extent that they seek information

 27     protected from disclosure by the attorney-client privilege, the attorney work-product doctrine,

. 28    and/or other privileges, immunities, and legal protections against disclosure. Nothing contained


                                                            - 3-
                     PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
              Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 9 of 105

     1    herein is intended to be, nor shall in any way be construed as, a waiver of any attorney-client
(    2    privilege, work-product doctrine, right to privacy, or any other applicable privilege, doctrine, law,
I


     3    immunity, or rule protecting information from disclosure.

     4              12.   Plaintiffs object to the Interrogatories to the extent that they purport to impose

     5    requirements, burdens, and/or discovery obligations that exceed those permitted by the Federal

     6    Rules of Civil Procedure and Judge Orrick's individual practices.

     7              13.   Plaintiffs object that the Interrogatories are unreasonably cumula \ e or duplicative.

     8              14.   Plaintiffs object to the Interrogatories to the extent that the

     9    factual assertions and therefore lack foundation.

    10              15.   Plaintiffs object to the Interrogatories to the exte

    11    compilation of data, that may be derived or ascertained fro , ·

    12    deriving or .ascertaining the answers thereto is substan · ,

    13              16.   Plaintiffs' objection to or failure t.                       ar Interrogatory is not, and

    14    shall not be construed as, an admission that res

    15.             17.   Plaintiffs incorporate by                              bjection into each and every

    16    specific response to the Interrogat                          A specific response may repeat a General

    17    Objection for emphasis or som                              .lire to include any General Objection in any

    18                                                         · al Objection to that Interrogatory.

    19

    20                                                y may defme terms as they wish for purposes of their
    21    discove                            ·forth below objections to Defendant's definitions for the reasons

    22                                    . plicable to each of Plaintiffs' specific objections and responses to the

    23                               corporated therein.

    24           DEFINITION NO.1: "documents or electronically stored information," as used in these

    25    Requests for Production [sic] are intended to be defined as in Rule 34 and to include any printed,

    26    handwritten, recorded, electronically ston~~d or graphic matter of every type and description,

    27    however and by whomever made, reproduced or disseminated, in your actual or constructive

    28    custody or control.


                                                              - 4-
                      PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES (SET TWO]
             Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 10 of 105

                     OBJECTIONS: Plaintiffs object to this Definition on the gro~nds that it renders each
(     2   Interrogatory in which it appears vague, ambiguous, overbroad, and unduly burdensome. Plaintiffs

      3   further object to this Definition on the grounds that it renders each Interrogatory in which it appears

      4   as an Interrogatory seeking documents protected by the attorney-client privilege and the attorney

      5   work product doctrine. Plaintiffs further object that this Definition is irrelevant because it is not
      6   used in the Interrogatories.

      7           DEFINITION NO.2: "person or entity," as used in these Requests fori~xoduction [sic],
                                                                                                                    ''W1f~~J~"''
      8   are intended to include any individual, corporation, partnership, associatioptec:,pint v~1lrure, estate,

      9   trust, or other form of entity, including the parties to this litigation      an~.,.~he~;          ;;,,                  ·' ';i~ ~.,
                                                                                            :~s:{~~>   .
     10   employees and representatives.

    11            OBJECTIONS: Plaintiffs object to this Definition

    12    Interrogatory in which it appears vague, ambiguous, o
    '13   further object to this Definition on the grounds th                                          ogatoiy in which it appears

    14    as an Interrogatory seeki?g documents protected b                             !~ent privilege             and the attorney
                                                                                     · ~f;:r
    15    work product doctrine.

    16           DEFINITION NO. 3: "Pt ·

    17

    18                                                     . at w~g*\held February 25 - March 2, 2015, in Orlando

    19                                                          erence that was held March 16-20,2015, in

    20    Washington, D ..

    21                                           tiff's' object to this Definition on the grounds that it renders each

    22    Interrog                                s vague and ambiguous as Plaintiffs are not able to ascertain which
                        ·:.<


    23    of the three·~~M                 are being referenced by this Definition. Plaintiffs will interpret the term
                               ··,;:,?!:

    24    "Planned Parenthood conference" to mean collectively the three conferences listed above.

    25                                        RESPONSES TO INTERROGATORIES

    26    INTERROGATORY NO.2:

    27           Identify by name, title, position, and employer every employee of a plaintiff whom Plaintiffs

    28    claim was recorded by any of the Defendants in violation of California Penal Code section 632.


                                                                   - 5-
                      PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
           Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 11 of 105

       RESPONSE INTERROGATORY NO.2:

 2             Plaintiffs incorporate by reference each General Objection and their Objections to

 3     Definitions into their Specific Objections to this Interrogatory. Plaintiffs object to this Interrogatory

 4     on the grounds that it is vague and ambiguous. Plaintiffs further object to this Interrogatory to the

 5     extent that it seeks information protected by the attorney-client privilege and the attorney work

 6     product doctrine. Plaintiffs further object to this Interrogatory to the extent that it seeks Plaintiffs'

 7     information that is confidential, proprietary, private, or financial information. P~~intiffs further

 8     object to this Interrogatory on the grounds that it seeks information equall                  ail:~I~1;
 9     Plaintiffs further object to this Interrogatory to the extent that it seek

10     information that is protected from disclosure pursuant to the Uni

11     Constitutions. Plaintiffs further object that this Interrogator,

12     not produced to Plaintiffs the information necessary fo ·                      "~~~omplete and accurate
                                                                                       ·.,.,.;;:.<


13 ·   responses.

14             Subject to and without waiving the fore

15                                                                        ~fendants have not yet produced their

16     video recordings. Plaintiffs accor ·                         y information for the employees and/or

17     independent contractors that Pl                            ·reasonable belief were recorded in violation

18

19      ame/ID Number                                                  Position
       DOE5001                                                         Ph sician
20     DOE8001                                                         Lead Clinician/Clinician Trainer
       Dr. Debor                                                       Ph sician
21     DOE900
       DOE800                                                          Ph sician
22.
                                                                       Medical Director
                                                                       Senior Director of Medical
23                                                                     Services
24

25     INTERROGATORY NO.3:

26            Identify by name, title, position, and employer every employee of a plaintiff whom Plaintiffs

27     claim was recorded by any ofthe Defendants in violation of §~0-402 ofthe Courts and Judicial

28     Proceedings Article of the Maryland Judicial Code.


                                                          - 6-
                 PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
            Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 12 of 105

     1   RESPONSE INTERROGATORY NO.3:

     2           Plaintiffs incorporate by reference each General Objection and their Objections to
     3   Definitions into their Specific Objections to this Interrogatory. Plaintiffs object to this Interrogatory
     4   on the grounds that it is vague and ambiguous. Plaintiffs further object to this Interrogatory to the
     5   extent that it seeks information protected by the attorney-client privilege and the attorney work
     6   product doctrine. Plaintiffs further object to this Interrogatory to the extent that it seeks Plaintiffs'
     7   information that is confidential, proprietary, private, or financial information. H!~ntiffs further
                                                                                                                       ·'·'~t:~.~;,
                                                                                                                            ·~\~:{~,',..,.
     8   object to this Interrogatory on the grounds that it seeks information equall " vaila

     9   Plaintiffs further object to this Interrogatory to the extent that it seek Jlird-

    10   information that is protected from disclosure pursuant to the U .·

    11   Constitutions. Plaintiffs further object that' this Interrogator¥·

    12   not produced to Plaintiffs the information necessary fo

    13   responses.

    14           Subject to and without waiving thelore                    01            tio~~~~~!aintiffs respond as follows:
                                                         ·.·E~~~\~:1f::'                                 ·~·::.:':'>

(
\   15          Plaintiffs interpret this Interrogat   ;\';;¥<.                       . ,.;$.!formation regarding the 2015 NAF.
                                                                                       ·s~~;{;.~:·;YEl

    16   Annual Conference in Baltimore, ·.

    17
                                                                                 .
                                                                                ·E;,; se accordingly. Plaintiffs
                                                                                                          .      have not

    18                                                                          e not yet produced their video recording from the

    19                                             ···i~gly provi~e here only information for the employees
    20                                                 tiffs at this time have reasonable belief were recorded in

    21   violation                        urt~l~d Judicial Proceedings Article ofthe Maryland Judicial Code
    22   at the.20

    23                                                                      Position
         DOE1001
    24   DOE1002                                                            Director and Counsel, Health Center
                                                                            Regulatory Strategy, Consortium of Abortion
    25                                                                      Providers PPFA
         DOE1003                    PPFA                                    National Director, Consortium of Abortion
    26                                                                      Providers
                                    PPPSW                                   Staff Clinician S ecialist
    27                              PPPSW                                   Ph sician' s Assistant
                                    PPCCC                                   Medical Director
    28                              PPCCC                                   Medical Services Mana er


                                                                           - 7-
                     PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
         Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 13 of 105

 1    Name/ID Number             Em lo er                 Position
      DOE9002                    PPCFC                    Ph sician
 2    DOE9003                   ·ppcFc                    ASC Administrator
      DOE9004                    PPCFC                    Director of Abortion Sedation & Ultrasound
 3    DOE9012                    PPGC/PPCFC               Sr. Regional Medical and Surgical Services
                                                          Director
 4    DOE9007                    PPGC/PPCFC               Regional Medical Services Director -
                                                          Louisiana
 5    Dr. Savita Ginde           PPRM                     VP Chief Medical Officer
      DOE4001                    PPMM                     Ph sician
 6

 7    INTERROGATORY NO.4:

 8           Identify by name, title, position, and employer every employee of a.

 9    claim was recorded by any of the Defendants in violation of section 934, ri                           ida
                                                                                      •.


10    Criminal Procedure Law at the PPFA conference in Orlando, Flo · "· ·. ·

11    RESPONSE INTERROGATORY NO. 4:

12           Plaintiffs incorp<?rate by reference each G~nera

13·   Defmitions,into.their Specific Objections to this

14    on the grounds that it is vague and ambiguous.
                                                                           "\,-;;;-



15    extent that it seeks information protecte                          'rivilege and the attorney work

16                                                                    y to the extent that it seeks Plaintiffs'

17                                                                mancial information. Plaintiffs further

18                                                     mseei~s   information equally available to Defendant.

19                                                 to the extent that it seeks third-parties' private

20    information                                   pursuant to the United States and California

21    Constitut"                              that this Interrogatory is premature because Defendants have



23    responses.

24                           without waiving the foregoing objections, Plaintiffs respond as follows:
             .
25           Plaintiffs interpret this Interrogatory to be requesting information regarding the 2015 PPFA

26    Medical Directors Council Conference in Orlando, Florida, which took place between February 25

27    to March 2, 2015 ("2015 MeDC Conference"), and limit their response accordingly. Plaintiffs have

28    not completed their investigation, and Defendants have not yet produced their video recording from


                                                       -8-
                 PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
                 Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 14 of 105


             the 2015 MeDC Conference. Plaintiffs accordingly provide here only information for the

         2   employees and/or independent contractors that Plaintiffs at this time have reasonable belief were

         3   recorded in violation of section 934, title XLVII of the Florida Criminal Procedure Law at the 2015

        4    MeDC Conference.

        5    Name/ID Number              Em lo er                 Position
             DOE1004                     PPFA                     Mana er Medical Standards
        6    DOE1003                     PPFA                     National Director, Consortium of Abortion
                                                                  Providers
        7                                PPFA                     Senior Medical Advisor for M
                                         PPOSBC                   Medical Director
        8                                PPSBVSLO                 Medical Director
                                         PPPSGV                   Medical Director
        9·                               PPGC/PPCFC
                                         PPGC/PPCFC               Clinical Vice
       10                                                         and Interim S
                                                                  Services
       11

       12    INTERROGATORY NO.5:

       13           Identify by name, title, position, and emp                                  fa plaintiff whom Plaintiffs
                                                                                          ~i}
       14
(      15    Criminal Procedure Law at the PPFA co

       16    RESPONSE INTERROGATO

       17                                                                Objection and their Objections to

       18                                                 to this{'.'ilterrogatory. Plaintiffs object to this Interrogatory

       19                                                 ' us. Plaintiffs further object to this Interrogatory to the

       20                                                by the attorney-client privilege and the attorney work

       21    product                            er object to this Interrogatory to the extent that it seeks Plaintiffs'



       23                             · ry on the grounds that it seeks information equally available to Defendant.

       24    Plaintiffs further object to this Interrogatory to the extent that it seeks third-parties' private

       25    information that is protected from disclosure pursuant to the United States and California

       26    Constitutions. Plaintiffs further object that this Interrogatory is premature because Defendants have

       27    not produced to Plaintiffs the information necessary for Plaintiffs to provide complete and accurate
I
\'..
       2'8   responses.


                                                                -9-
                       PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
           Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 15 of 105


                Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

   2           Plaintiffs interpret this Interrogatory to be requesting information regarding the 2014 PPFA

   3   National Medical Conference and National Medical Committee Meeting and North American

   4   Forum on Family Planning in Miami, Florida, which took place between October 9 through

   5   October 14, 2014 ("2014 Forum"), and limit their response accordingly. Plaintiffs have not

   6   completed their investigation, and Defendants have not yet produced their video recording.from the

   7   2014 Forum. Plaintiffs accordingly provide here only information for the empl,

   8   independent contractors for whom Plaintiffs at this time have a ...u..,•vu..... u~"''"u"'~~·-.L

  9    violation of section 934, title XLVII of the Florida Criminal Pmcedure

 10
       DOE1005                       PPFA
 11
       DOE1002                       PPFA
- 12

 13    DOE1003                       PPFA                                                                of Abortion
 14

 15

 16

 17

 18

 19

 20                                                        employer every employee of a plaintiff whom Plaintiffs

 21                                             ,..,.L ...u-...uu"' in violation of 18 U.S.C. section 2511 at any time.

 22
 23                                      by reference each General Objection and their Objections to

 24    Definitions into theu Specific Objections to this Interrogatory. Plaintiffs object to this Interrogatory

 25    on the grounds that it is vague and ambiguous. Plaintiffs further object to this Interrogatory to the

 26    extent that it seeks information protected by the attorney-client privilege and the attorney work

 27    product doctrine. Plaintiffs further object to this Interrogatory to the extent that it seeks Plaintiffs'

 28    information that is confidential, proprietary, private, or financial information. Plaintiffs further


                                                              - 10-
                  PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
         Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 16 of 105

  1   object to this Interrogatory on the grounds that it seeks information equally available to Defendant.

  2   Plaintiffs further object to this Interrogatory to the extent that it seeks third-parties' private

  3   information that is protected from disclosure pursuant to the United States and California

  4   Constitutions. Plaintiffs further object that this Interrogatory is premature because Defendants have

  5   not produced to Plaintiffs the information necessary for Plaintiffs to provide complete and accurate

  6   responses.

  7          Subject to and without waiving the foregoing objections, Plaintiffs respo~~. as follows:
                                                                                                                    "<7.lf{J;,~,,,

  8          Plaintiffs have not completed their investigation, and Defendants h~;y~ not yg~~produced their
                                                                        .                  .:f:':\{:.'~~;l~.:.~\'                    .\!:<{~}"'-

  9   video recordings. Plaintiffs accordingly provide here information only:. for                                                                 ~~r
10    independent contractors for whom Plaintiffs at this time have a        i·t~:%~'''·
11    violation of 18 U.S.C. section 2511 at any time.

12    Name/ID Number             Em lo er
      DOE1005                    PPFA
13
      DOE1004                    PPFA
14    DOE1001                    PPFA
      DOE1003                    PPFA
15
      Dr. Carol n Westhoff                                               . al Advisor for Medical Affairs
16    DOE1002                                                     . r and Counsel, Health Center
                                                                 .atory Strategy, Consortium of Abortion
17                                                               ders PPFA
      DOE2001.
18    DOE2002
      Dr. Katherine Sheehan
19
      Dr. Deborah Nuc                                      Physician
20    Linda Williams                                       President and CEO
      DOE4001                                              Ph sician
21    Dr. J                                                Medical Director
      DOE6                                                 Medical Services Mana er
'22   Dr. Vir                                              Medical Director
      Dr.M                                                 Medical Director
23    DOE7001                                              Senior Director of Medical Services
      DOE8001                    PPNorCal                  Lead Clinician/Clinician Trainer
24    DOE8002                    PPNorCal                  Ph sician
      DOE9001.                   PPCFC
25    DOE9004                    PPCFC                     Director of Abortion Sedation & Ultrasound
      DOE9002                    PPCFC                     Ph sician
26    DOE9005                    PPGC                      Research Director
      Dr. Paul Fine·             PPGC/PPCFC                Medical Director
27    DOE9003                    PPCFC                     ASC Administrator
      DOE9007                    PPGC/PPCFC                Regional Medical Services Manager/Director -
28                                                         Louisiana


                                                        - 11 -
               PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
             Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 17 of 105


     1                                   Em lo er                                       Position
                                         PPGC/PPCFC                                     President and Chief Executive Officer
     2                                   PPGC/PPCFC                                     Clinical Vice President of Medical Services
                                                                                        and Interim Senior Vice President of Medical
     3                                                                                  Services
         DOE9008                         PPGC                                           Former Health Center Assistant
     4   DOE9009                         PPCFC
         DOE9010                         PPGC
     5   DOE9011                         PPGC
         Dr. Savita Ginde                PPRM                                           VP Chief Medical Officer
     6   DOE1101                         PPRM                                           Research Assistant
         Any other employee
     7   identified in the
         Responses to
     8   Interrogatories 1-5 and
         7
     9

    10
         INTERROGATORY NO. 7:
    11                                                                                                                        ;.·

                 Identify by name, title, position, and employer ever                                                           whom Plaintiffs
    12
         claim Wc_tS recorded by any of the Defendants in vio~ati
    13
         in Washington, DC.
    14
(   15                                                                                            \..        .J¥.:~~t0   .
                 Plaintiffs incorporate by refer~pc                                               ''!1j~~Hon and their Objections to
                                                           :,':.'\~>                                    icyj'y
    16
         Definitions into their Specific 0                                                       atory. Plaintiffs object to this Interrogatory
    17
         on the grounds that it is va                                                         iffs further object to this Interrogatory to the·
    18
         extent that it seeks inti                                     ·.:~:J>y the attorney-client privilege and the attorney work
    19
                                                                       ?,-
                                                                             t   fb this Interrogatory to the extent that it seeks Plaintiffs'
                                                                   .;~~-

    20
                                                           rietary, private, or financial information. Plaintiffs further
    21
         object to               11tory o;{~i~he grounds that it seeks information equally available to Defendant.
                        •                 .>·'<i\.';:.,·                                                           .

    22               :(~'~'               ~i~;}'·"
         Plaintiffs ft~:tther
                       - objeG! ~- _Is Interrogatory to the extent that it seeks tbird-p:nties'
                                     ~                                                .
                                                                                                private
    23
                              )J?~~l~cted from disclosure pursuant to the United States and California
    24
         Constitutions. Plairrtiffs further object that this Interrogatory is premature because Defendants ha~e
    25
         not produced to Plaintiffs the information necessary for Plaintiffs to provide complete and accurate
    26
         responses.
    27
                 Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:
    28


                                                                                      - 12-
                     PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
            Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 18 of 105

     1          Plaintiffs interpret this Interrogatory to be requesting information regarding the 2015 PPFA
I
     2   National Conference in Washington D.C., which took place between March 16 through March 20,
\
     3   2015 ("2015 National Conference"), and limit their response accordingly. Plaintiffs have no~

     4   completed their investigation, and Defendants have not yet produced their video recording from the

     5   2015 National Conference. Plaintiffs accordingly provide here only information for the employees

     6   and/or independent contractors for whom Plaintiffs at this time have a reasonable belief were

     7

     8

     9   DOE1002                   PPFA
    10
         DOE1003                  PPFA
    11

    12
    13

    14

    15   DATED: September 14, 2016
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                                                        - 13-
                  PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
               Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 19 of 105


     1                                            PROOF OF SERVICE

     2            I, Georgie M. Price, declare:

     3            I am a resident of the State of California and over the age of eighteen years and not a party
           to the within-entitled action; my business address is Three Embarcadero Center, Tenth Floor, San
     4     Francisco, California 94111-4024. On July 1; 2016, I served the following document(s) described
           as:
     5                  PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S
                  INTERROGATORIES [SET TWO) DESIGNATED CONFIDENTIAL
     6            PURSUANT TO PROTECTIVE ORDER, DK NO. 117

     7                 by placing the document(s) listed above in a.sealed envelope with postage thereon
                      ·fully prepaid, in the United States mail at San Francisco, California addressed as
     8                 set forth on the attached SERVICE LIST.

     9           D     by transmitting via email the document(s) listed above to the email address(es) set
                       forth below on this date before 5:00p.m.
    10
                       by placing the document(s) listed above in a sealed Federal Express envelope and
                 D
    11                 affixing a pre-paid air bill, addressed as set forth on the attached SERVICE
                       LIST, and causing the envelope to be delivered to a Federal Express agent for
    12                 delivery.
    13 .               by placing them in an envelope .or package addressed to the persons at the
                 D     address(es) below and providing them to a professional messenger service for
    14                 personal service.
\   15           I am readily familiar with the firm's practice of collection and processing correspondence for
           mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day
    16     with postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of
           the party served; service is presumed invalid if postal cancellation date or postage meter date is
    17     more than one day after date of deposit for mailing in affidavit.

    18             I declare that I am employed in the office of a member of the bar of this court at whose
           direction the service was made.                                        ·
    19
           Dated: September 14, 2016
    20
    21
    22
    23
    24
    25
    26
    27'
    28

                                                    PROOF OF SERVICE
        Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 20 of 105


 1
                                              SERVICE LIST
 2
     Catherine W. Short                              Charles S. LiMandri
 3   Life Legal Defense Foundation                   PaulM.Jonna
     Post Office Box 1313                            Teresa L. Mendoza
 4   Ojai, CA 93024-1313                             Jeffrey M. Trissell
 5   Email: lldfojai@cs.com                          Freedom of Conscience Defense Fund
     Counsel for Defendants                          P.O. Box 9520
 6   Center for Medical Progress, Biomax             Rancho Santa Fe, CA 92067
     Procurement Services, LLC, and                  Email: cslimandri@limandri.com
 7                                                   Email: pjonna@limandri.com
     David Daleiden
                                                     Email: tmendoza@limandri.com
 8
                                                     Email: j~rissell@limandri.com
 9                                                   Counsel for Defendants Gerardo Adrian Lopez,
                                                     Center for Medical Progress & BioMax
10                                                   Procurement Services, LLC .
11
     Peter C. Breen                                  Nicolaie Cocis
12   Thomas L. Brejcha, Jr.                          Law Office ofNicolaie Cocis and Associates
     Thomas More Society                             38975 Sky Canyon Drive, Suite 211
13   19 S. LaSalle Street, Suite 603                 Murrieta, CA .92563
     Chicago, IL 60603                               Email: nic@cocislaw.com
14
     Email: pbreen@thomasmoresociety.org             Counsel for Defendant Sandra Susan Merritt
15   Email: tbrej cha@thomasmoresociety.org
     Counsel for Defendant David Daleiden
16

17   Edward L. White III
     Erik M. Zimmerman                               Glenn J. Dickinson
18   American Center for Law and Justice             LightGabler
     3001 Plymouth Road, Suite 203                   760 Paseo Camarillo, Suite 300
19   Ann Arbor, MI 48105                             Camarillo, CA 93010
     Email: elwhite3@yahoo.com                       Email: gdickinson@lightgablerlaw.com
20
     Email: ezimmerman@aclj .org                     Counsel for Defendant Phil Cronin
21   Counsel for Defendant Troy Newman
22
23   Vladimir F. Kozina                              Michael Millen
     Mayall Hurley P.C.                              Attorney at Law
24   2453 Grand Canal Boulevard                      119 Calle Marguerita # 100
     Stockton, CA 95207 ·                            Los Gatos, CA 95032 ·
25   Email: vkozina@mayallaw.com                     Email: MikeMillen@aol.com
26   Counsel for Defendant Troy Newman               Counsel for Defendant Albin Rhomberg

27

28

                                                     2
                                              PROOF OF SERVICE
      Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 21 of 105



 1                                             VERIFICATION
 2          I, Sue Dunlap, declare as follows:
 3          I am President/CEO of Planned Parenthood Los Angeles, Inc. ("PPLA"). I am authorized to

 4   make this verification for and on behalf ofPPLA in the above-captioned matter. I have read the

 5   PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORlES
 6   [SET TWO] and know the contents thereof. Not all of the matters in those responses are within my
 7   personal knowledge, and I am infonned and believe that no single officer or employee ofPPLA has

 8   personal knowledge of all such matters. All facts stated in the above-referenced responses have

 9   been assembled by authorized employees and counsel of PPLA. I am informed and believe that the

10   matters stated therein are true and correct, and on that basis verify the responses on behalf of PPLA,
11   reserving the right, in the event new additional or different information is discovered, to revise or

12   supplement the responses as warranted.

13          I declare under penalty of perjury under the laws of the United States of America that the
14   foregoing is true and correct.

15
16          Executed this 21st day of February, 2017 at Los Angeles, California,
17

18

19
20                                                 Sue Dunlap
21
22
23
24

25
26
27
28


                                                 VERIFICATION
      Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 22 of 105




                                              VERIFICATION
 2          IG.~\&, (u (\-zjQS declare as follows:
 3          I am'j,~I(~,,Y\. CE:D ofPlanned Parenthood Shasta-Diablo, Inc. dba Planned

 4   Parenthood Northern California ("PPNorCal"). I am authorized to make this verification for and on

 5   behalf ofPPNorCal in the above~captioned matter. I have read the PLAINTIFFS' RESPONSE TO

 6   DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO] and know the contents

 7   thereof. Not all ofthe·matters in those responses are within my personal knowledge, and I am
 8   infonned and believe that no single officer or employee ofPPNorCal has personal knowledge of all

 9   such matters. All facts stated in the above-referenced responses have been assembled by authorized

10   employees and counsel of PPNorCal. I am informed and believe that the matters stated therein are

11   true and correct, and on that basis verify the responses on behalf ofPPNorCal, reserving the right,

12   in the event new additional or different information is discovered, to revise or supplement the

13   responses as warranted.

14          I declare under penalty of perjury under the laws of the United States of America that the

15   foregoing is true and correct.

16

17

18

19

20

21

22
23

24

25
26
27
28


                                                VERlFICATION
    Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 23 of 105



























































                                                        EXHIBIT 90
                                                                        
                                                 
                                                 
                                                 
                                                 
                                                 
      Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 24 of 105



      AMYL. BOMSE (No. 218669)                BETH H. PARKER (No. 104773)
  1 SHARON D. MAYO (No. 150469)               PLANNED PARENTHOOD AFFILIATES OF
      JEE YOUNG YOU (No. 241658)                CALIFORNIA
 2    ARNOLD & PORTER KAYE                    551 Capitol Mall, Suite 510
      SCHOLERLLP                              Sacramento, California 95814-4581
 3    Three Embarcadero Center, 1oth Floor    Telephone: (916) 446-5247
      San Francisco, California 94111-4024    Email:   beth.parker@ppacca.org ·
 4    Telephone:     (415) 471-3100
      Facsimile:     (415) 471-3400             HELENE T. KRASNOFF (pro hac vice)
  5   Email: amy.bomse@arnoldporter.com         PLANNED PARENTHOOD FEDERATION OF
               sharon.mayo@arnoldporter.com       AMERICA
 6             j eeyoung. you@arnoldporter .com 1110 Vermont Avenue, NW, Suite 300
                                                Washington, DC 20005
 7    Attorneys for Plaintiffs                  Telephone: (202) 973-4800
                                                Email:   helene.krasnoff@ppfa.org
  8
 9                               UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA
11                            SAN FRANCISCO DIVISION
      PLANNED PARENTHOOD               Case No. 3:16-cv-00236-WHO
12    FEDERATION OF AMERICA, INC.,
      et al.,                          PLAINTIFFS' RESPONSE TO
13                                     DEFENDANT DAVID DALEIDEN'S
                Plaintiffs,            INTERROGATORIES [SET TWO]
14
            v.                                   DESIGNATED CONFIDENTIAL
15                                               PURSUANT TO PROTECTIVE ORDER,
      CENTER FOR MEDICAL PROGRESS,               DKT. N0.117
16    et al.,
17                 Defendants.
18
19
      PROPOUNDING PARTIES:         Defendant DAVID ·DALEIDEN
20
      RESPONDING PARTIES:         Plaintiffs Planned Parenthood Federation of America, Inc.
21                                ("PPF A"); Planned Parenthood: Shasta-Diablo, Inc. dba Planned
                                  Parenthood Northern California; Planned Parenthood Mar Monte,
22                                Itic.; Planned Parenthood of the Pacific Southwest; Planned
                                  Parenthood Los Angeles; Planned Parenthood/Orange and San
23                                Bernardino Counties, Inc.; Planned Parenthood of Santa Barbara,
                                  Ventura and San Luis Obispo Counties, Inc.; Planned Parenthood
24                                Pasadena and San Gabriel Valley, Inc.; Planned Parenthood of the
                                  Rocky Mountains; Planned Parenthood Gulf Coast and Planned
25                                Parenthood Center for Choice
26    SET NUMBER:                  TWO (Nos. 2- 7)
27
.28

         PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 25 of 105



 1          Pursuant to Federal Rules of Civil Procedure 26 and 33 a Local Civil Rules of the

 2 United States District Court for the Northern District of California, Plaintiffs Planned
 3 Parenthood Federation of America, Inc. ("PPFA"); Planned Parenthood: Shasta-Diablo, Inc.

 4' dba Planned Parenthood Northern California; Planned Parenthood Mar Mortte, Inc.; Planned
 5 Parenthood ofthe Pacific Southwest; Planned Parenthood Los Angeles; Planned

 6 Parenthood/Orange and San Bernardino Counties, Inc.; Planned Parenthood of Santa Barbara,

 7 Ventura and San Luis Obispo Counties, Inc.; Planned Parenthood Pasadena and San Gabriel

 8 Valley, Inc.; Planned Parenthood of the Rocky Mountains; Planned Parenthood Gulf Coast

 9 and Planned Parenthood Center for Choice (collectively "Plaintiffs") hereby serve amended

10 objections and responses to Defendant David Daleiden's Interrogatories (Set Two) (the

11   "Interrogatories"), served by Defendant David Daleiden ("Defendant" and collectively with

12 Defendants BioMax Procurement Services LLC, Center for Medical Progress LLC, Sandra

13 Susan Merritt, Gerardo Adrian Lopez, Albin Rhomberg, Troy Newman, "Defendants") on

14 Plaintiffs on or about July 15, 2016.

15                                   PRELIMINARY STATEMENT

16          Plaintiffs provide these objections and responses based upon the investigation conducted in

17 the time available since service of the Interrogatories. As of the date of tP.ese objections and

18 responses, Plaintiffs hav_e not had a sufficient opportunity to review all documents, interview all

19 personnel and/or otherwise obtain information that may prove relevant in objecting and

20 responding the Interrogatories. As a consequence, these objections and responses are based upon

21   information now known to Plaintiffs and that Plaintiffs believe to be pertinent in objecting and

22 responding to the Interrogatories. In the future, Plaintiffs may discover or acquire additional

23 information bearing on the Interrogatories, and Plaintiffs' objections and responses thereto.

24 Without in any way obligating itself to do so, Plaintiffs reserve the right: (a) to make subsequent

25 revisions or amendments to its objections or these Responses based upon information, evidence,

26 documents, ·:facts and/or other things that hereafter may be discovered, or the relevance of which

2 7 may hereafter be discovered; and (b) to produce, introduce, or rely upon additional or

28
                                                    - 1-
        PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
      Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 26 of 105




 1 subsequently acquired or discovered writings, evidence and information in any proceedings or at
 2 any trial held hereafter.
 3           Further, any response by Plaintiffs to a particular Interrogatory is not intended, and shall
 4 not be construed, as an admission of the existence of any fact, of any assertion, or· of any other
 5 matters expressed or implied in the Interrogatory. Plaintiffs' objection to, or failure to object to,
 6 any particular Interrogatory is not, and shall not be construed as, an admission that responsive
 7 information exists. Moreover, Plaintiffs' decision to consent to the production of information
 8 pursuant to any specific Interrogatory, notwithstanding the objectionable nature of any such
 9 Interrogatory, or its related definitions or instructions, also should not be construed as.: (a) a
10 stipulation that the material is relevant to any proceeding, (b) a waiver of the general or specific
11 objections asserted to the Request, or (c) an agreemen~ that future requests for similar information
12 will be treated in a similar manner. Subject to and without waiving these objections, Plaintiffs
13 agree to meet and confer with Defendants to attempt to resolve these objections and appropriately

14 narrow the scope of these Interrogatories.
15           Plaintiffs incorporate this Preliminary Statement into each objection and response below as
16 if set forth in its entirety.
17                                        GENERAL OBJECTIONS

18           P~aintiffs   make the following General Objections, which are expressly incorporated into

19 each of the Objections to the Definitions, Instructions, and Specific Interrogatories below as

20 though set forth in full and without waiving these General Objections:
21           1.      Plaintiffs object to the Interrogatories to the extent they seek information that is

22 non-public and confidential or highly confidential, and which includes proprietary and confidential

23 business information, including information constituting or pertaining to personnel information.

24 Disclosure of such information would be harmful to Plaintiffs' legitimate business interests.

25 Plaintiffs will provide confidential information and documents solely in accordance with the terms

26 of the Protective Order entered in this case.
27

28
                                                      -2-
         PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
       Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 27 of 105




 L            2.     . Pl~intiff$ Qbject that jhe Interrogatories seek infQrm~tion t~~t is availab~~ thr()"ll~~

 2     less burdensome means of discovery or other sources in that the information requested is: (a) in

 3 the possession, custody, or control of other parties or non-parties; and/or (b) publicly available or

 4     otherwise equally available to Defendant. Plaintiffs will provide responses only to the extent that

 5            3.      Plaintiffs object to the Interrogatories to the extent that they are vague, ambiguous,

 6 oppressive, designed to annoy or harass, impose on Plaintiffs an unreasonable burden of inquiry,

 7 or require Plaintiffs to incur substantial expense in order to comply. ·

 8            4.      Plaintiffs object to the Interrogatories to the extent that they call for the disclosure

 9 of information that is not relevant to the subject matter of this action, not relevant to a clahn or

10 defense of any party to this action, not reasonably calculated to lead to the discovery of admissible

11     evidence, or disproportionate to the needs of this action.

12            5.      Plaintiffs object to the Interrogatories to the extent they seek information protected

13     from disclosure by the attorney-client privilege, the attorney work-product doctrine, and/or other

14 privileges, immunities, and legal protections against disclosure.              Nothing contained herein is

15     intended to be, nor shall in any way be construed as, a waiver of any attorney-client privilege,

16 work-product doctrine, right to privacy, or any other applicable privilege, doctrine, law, immunity,

17 or rule prot~cting information from disclosure.

18            6.      Plai~tiffs   object that the Requests seek infortr1ation th_at is available through le_ss

19 burdensome means of discovery or other sources in that the information requested is: (a) in the

20 possession, custody or control of other parties or non-parties; and/or (b) publicly available or

21     otherwise equally available to Defendants. Plaintiffs will provide responses only to the extent that

22     such information is in the possession, custody or control of Plaintiffs.

23            7.      Plaintiffs object to the Interrogatories to the extent that they purport to impose

24 requirements, burdens, and/or discovery obligations that exceed those permitted by the Federal

25     Rules of Civil Procedure and/or the Local Rules of the Northern District of California.

26             8.     Plaintiffs object to the Interrogatories to the extent that they are based on incorrect

27     factual assertions and therefore lack foundation.
28 .
                                                          -3-
           PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 28 of 105




 1          9.      Plaintiffs object that Interrogatories are unreasonably cumulative or duplicative.

 2           10.    Plaintiffs object to the Interrogatories to the extent they seek information, or the

 3 compilation of data, that may be derived or ascertained from business records, where the burden of

 4   deriving or ascertaining tlie answers thereto is substantially the same for · Defendant as for

 5 Plaintiffs.

 6           11.    Plaintiffs' objection to or failure to object to any particular Interrogatory is not, and

 7 shall not be construed as, .an admission that responsive information exists.

8            12.    Plaintiffs incorporate by reference every General Objection into each         an~   every

 9   specific response to the Interrogatories set forth below. A specific response may repeat a General

10 Objection for emphasis or some other reason. The failure to include any General Objection in any

11   specific response shall in no way waive any General Objection to that Interrogatory.

12                                   OBJECTIONS TO DEFINITIONS

13          Recognizing that parties generally may define terms as they wish for purposes of their

14 discovery requests, Plaintiffs set forth below objections to Defendants' definitions for the reasons

15   stated, which objections are applicable to each of Plaintiffs' specific objections and responses to

16 the Requests and are incorporated therein.

17          DEFINITION NO.1: "documents or electronically stored information," as used in these

18 Requests for Production [sic] are intended to be defined as in Rule 34 an~ to include any

19 printed, handwritten, recorded, electronically stored or graphic matter of every type and

20 description, however and by whomever ma~e, reproduced or disseminated, in your actual or

21   constructive custody or control.

22          OBJECTIONS: Plaintiffs object to this ,Definition on the grounds that it renders each

23   Interrogatory in which it appears vague, ambiguous, overbroad, and unduly burdensome.

24 Plaintiffs further object to this Definition on the grounds that it renders each Interrogatory in

25   which it appears as an Interrogatory seeking documents protected by the attorney-client privilege

26   and the attorney work product doctrine. Plaintiffs further object that this Definition is irrelevant

27   because it is not used in the Interrogatories.

28
                                                      - 4-
         PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES. [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 29 of 105




 1          DEFINITION NO.2: "person or entity," as used in these Requests for Production [sic],are

 2 intended to include any individual, corporation, partnership, association, joint venture, estate,

 3 trust, or other form of entity, including the parties to this litigation and their officers, agents,

 4 employees and representatives.

 5          OBJECTIONS: Plaintiffs object to this Definition on the grounds that it renders each

 6 Interrogatory in which it appears vague, ambiguous, overbroad, and unduly burdensome.

 7 .Plaintiffs further object to this Definition on the grounds that it renders each Interrogatory in

 8 which it appears as an Interrogatory seeking documents protected by the attorney-client privilege

 9 and the attorney work product doctrine.

10          DEFINITION NO. 3: "Planned Parenthood conference" means the North American

11   Forum .on Family Planning that was held October 12 -14, 2014 in Miami, Florida, and/or the

12 PPFA Medical Directors' Council Conference that was held February 25 - March 2, 2015, in

13   Orlando Florida [sic], and/or the PPFA National Conference that was held March 16-20, 2015, in

14 Washington, D.C.

15          OBJECTIONS: Plaintiffs object to this Definition on the grounds that it renders each

16 Interrogatory in which it appears vague and ambiguous as Plaintiffs are not able to ascertain which

17 of the three conferences are being referenced by this Definition. Plaintiffs will interpret the term

18 "Planned Parenthood conference" to mean collectively the three conferences listed above.

19                        AMENDED RESPONSES TO INTERROGATORIES

20 INTERROGATORY NO. 2:
21          Identify by name, title, position, and employer every employee of a plaintiff whom

22 Plaintiffs claim was recorded by any of the Defendants in violation of California Penal Code

23   section 632.

24 RESPONSE TO INTERROGATORY NO.2:

25          Plaintiffs incorporate by reference each General Objection and their Objections to

26 Definitions into their Specific Objections to this Interrogatory. Plain~iffs object to this

27 Interrogatory on the grounds that it is vague and ambiguous. Plaintiffs further object to this

28
                                                     - 5-
         PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 30 of 105




 1 Interrogatory to the extent that it seeks information protected by the attorney-client privilege and

 2 the attorney work product doctrine. Plaintiffs further object to this Interrogatory to the extent that

 3 it seeks Plaintiffs' information that is confidential, proprietary, private, or financial information.

 4 Plaintiffs further object to this Interrogatory on the grounds that it seeks information equally
 5 available to Defendant. Plaintiffs further object to this Interrogatory to the extent that it seeks

 6 third-parties' private information that is protected from disclosure pursuant to the United States
 7 and California Constitutions.

 8          Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

 9          Plaintiffs have not completed their investigation. Plaintiffs accordingly provide here only .

10 information for the employees and/or independent contractors that Plaintiffs at this time have
11   reasonable belief were recorded in violation of Cal. Penal Code 632:

12          Name/ID Number                    Employer                          Position
13   OOE5001                          ~POSBC                            Physician
                                                                        Lead Clinician/Clinician
14 POE8001                            ~PNorCal
                                                                        Trainer
15 :Dr. Deborah Nucatola              ~PLA/PPFA                         Physician

16 DOE9001                            ~PCFC                             Lead Educator (ASC)
                                                                                      I




17 DOE8002                            ~PNorCal                          Physician
   POE1023                            IPPFA                             ~ssociateDirector Affiliate
18                                                                      Consulting CAPS
19 Or. Mary Gatter                      PPPSGV                           Medical Director
                                        PPPSGV                           Sr. Director of Medical
20 POE7001                                                               Services

21
22 INTERROGATORY NO.3:
23          Identify by name, title, position, and employer every employee of a plaintiff whom

24 Plaintiffs claim was recorded by any of the Defendants in violation of § 10-402 of the Courts and
25 Judicial Proceedings Article of the Maryland Judicial Code.
26
27

28
                                                      - 6-
        PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 31 of 105




 1 RESPONSE TO INTERROGATORY NO.3:

 2          Plaintiffs incorporate by reference each General Objection and their Objections to

 3 Definitions into their Specific Objections to this Interrogatory. Plaintiffs object to this

 4 Interrogatory on the grounds that it is vague and ambiguous. Plaintiffs further object to this

 5 Interrogatory to the extent that it seeks information protected by the attorney-client privilege and

 6 the attorney work product doctrine. Plaintiffs further object to this Interrogatory to the extent that

 7 it seeks Plaintiffs' information that is confidential, proprietary, private, or financial information.

 8 Plaintiffs further object to this Interrogatory on the grounds that it seeks information equally

 9 available to Defendant. Plaintiffs further object to this Interrogatory to the extent that it seeks

10 third-parties' private information that is protected from disclosure pursuant to the United States

11   and California Constitutions.

12          Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

13          Plaintiffs interpret this Interrogatory to be requesting information regarding the 2015 NAF

14 Annual Conference in Baltimore, Maryland, which took place between April18 through April.21

15   2015 ("2015 NAF Conference"), and limit their response accordingly. Plaintiffs have not

16 completed their investigation. Plaintiffs accordingly provide here only information for the

17 employees and/or independent contractors that Plaintiffs at this time have reasonable belief were

18 recorded in violation of § 10-402 of the Courts and Judicial Proceedings Article of th~ Maryland

19 Judicial Code at the 2015 NAF Conference:

20      Name/ID Number                  Employer                              Position
     DOE1001                    PPFA                     Director. Clinical Quality and Operations
21
     DOE1002                    rPPFA                    Director and Counsel, Health Center
22                                                       Regulatory Strategy, Consortium of Abortion
                                                         Providers, PPF A
23
     DOE1003                    PPFA                     National Director, Consortium of Abortion
24                                                       Providers
     DOE9003                    PPCFC                    ASC Administrator
25
     DOE9004                    PPCFC                    Director of Abortion, Sedation, & Ultrasound
26
                                                         Regional Medical Services Director -
     DOE9007                    PPGC/PPCFC
27                                                       Louisiana
     Dr. Deborah Nucatola       PPLA/PPFA                Physician
28
                                                      -7-
        PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 32 of 105




 1
 2 INTERROGATORY NO.4:

 3          Identify by name, title, position, and employer every employee of a plaintiff whom

 4 Plaintiffs claim was recorded by any of the Defendants in violation of section 934, rifle XLVII 'of
                                            I


 5 the Florida Criminal Procedure Law at the PPF A conference in Orlando.
 6 RESPONSE TO INTERROGATORY NO.4:

 7          Plaintiffs incorporate by reference each General Objection and their Objections to

 8 Definitions into their Specific Objections to this Interrogatory. Plaintiffs object to this

 9 Interrogatory on the grounds that it is vague and ambiguous ..Plaintiffs further object to this

10 Interrogatory to the extent that it seeks information protected by the attorney-client privilege and

11 the attorney work product doctrine. Plaintiffs further object to this Interrogatory to the extent that
12 it seeks Plaintiffs' information that is confidential, proprietary, private, or financial information.

13 Plaintiffs further object to this Interrogatory on the grounds that it seeks information equally

14 available to Defendant. Plaintiffs further object to this Interrogatory to the extent that it seeks

15 third-parties' private information that is protected from disclosure pursuant to the United States
16 and California Constitutions.

17         · Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:
                      ..
                           ,.,.....:::::·

18          Plaintiffs interpret this Interrogatory to be requesting information regarding the 2015 PP~ A

19 Medical Directors Council Conference in Orlando, Florida, which took place between February 25

20 to March 2, 2015 ("2015 MeDC Conference"), and limit their response accordingly. Plaintiffs

21   have not completed their investigation. Plaintiffs accordingly provide here only information for

22 the employees and/or independent contractors that Plaintiffs at this time have reasonable belief

23 were recorded in violation of section 934, title XLVII of the Florida Criminal Procedure Law at
24 the 2015 Me DC Conference:
25
26        Name/ID Number                        Employer                          Position
      DOE1004                               PPFA                 Manager, Medical Standards
27
28
                                                           -8-
        PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
      Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 33 of 105



       POE1003                      PPFA                      National Director, Consortium of
  1                                                           Abortion Providers
       POE1006                      PPFA                      Director of Training, Service, and Delivery,
 2                                                            Consortium of Abortion Providers
 3     ~isa David                  PPFA                     IFormer Chief Operating Officer
 4    ·rv anessa Cullins          · PPFA                    K'P, External Medical Affairs
        Dr. Deborah Nucatola       PPLA/PPFA                ~hysician
 5
       Pr. Jennefer Russo           PPOSBC                     Medical Director
 6
       Or. Mary Gatter              PPPSGV                     Medical Director
 7
       POE1024                      PPPSW                      Physician
 8
       POE2005                      PPPSW                      Physician
 9     Pr. Paul Fine                PPGC/PPCFC                 Medical Director
10     POE9006                      PPGC/PPCFC                 Clinical Vice President of Medical Services
                                                               and Interim Senior Vice President of
.11                                                            Medical Services

12

13 INTERROGATORY NO.5:
14           Identify by name, title, position, and employer every employee of a plaintiff whom

15 Plaintiffs claim was recorded by any of.~he D~fendants violation of section 934, Title XLVII of

16 the Florida Criminal Procedure Law at the PPF A conference in Miami, Florida.
17 RESPONSE.TO INTERROGATORY NO.5:
18           Plaintiffs incorporate by reference each General Objection and their Objections to

19 Definitions into their Specific Objections to this Interrogatory. Plaintiffs object to this

20 Interrogatory on the grounds that it is vague and ambiguous. Plaintiffs further object to this

21    Interrogatory to the extent that it seeks information protected by the attorney-client privilege and

22 the attorney work product doctrine. Plaintiffs further object to this Interrogatory to the extent that

23    it seeks Plaintiffs' information that is confidential, proprietary, private, or financial information.

24 Plaintiffs further object to this Interrogatory on the grounds that it seeks information equally

25    available to Defendant. Plaintiffs further object to this Interrogatory to the extent that it seeks

26 third-parties' private information that is protected from disclosure pursuant to the United States
27 and California Constitutions.

28
                                                        - 9-
          PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
            Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 34 of 105




      1            Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

      2            Plaintiffs interpret this Interrogatory to be requesting information regarding the 2014 PPF A

      3 National Medical Conference and National Medical Committee Meeting and North American

      4 Forum on Family Planning in Miami, Florida, which took place between October 9 through
.:' ~,:~5   October 14, 2014 ("2014 Forum"), and limit their response accordingly. Plaintiffs have not

      6 completed their investigation. Plaintiffs accordingly provide here only information for the

      7 employees and/or independent.contractors that Plaintiffs at this time have reasonable belief were

      8 recorded in violation of section 934, title XLVII of the Florida Criminal Procedure Law at the

      9 2014 Forum:
   10
   11           Name!ID Number                 Employer                                Position
                                       ~PLA/PPFA
   12 Dr. Deborah Nucatola                                      Physician
            DOE1020                     PPFA                     Director of Medical Standards
   13
            Dr. Virginia Siegfried      PPCCC                    Medical Director
   14
            Dr. Mary Gatter             PPPSGV                   Medical Director
   15
            Dr. Savita Gi:nde           PPRM                     VP, Chief Medical Officer
   16
            DOE4001                     PPMM                     Physician
   17
   18
            INTERROGATORY NO.6:
   19
                   Identify by name, title, position, and employer every employee of a plaintiff whom
  20
            Plaintiffs claim was recorded by any of the Defendants in violation of 18 U.S.C. section 2511 at ·
  21
            any time.
  22
            RESPONSE TO INTERROGATORY NO.6:
  23
                   Plaintiffs incorporate by reference each General Objection and their Objections to
  24
            Definitions into their Specific Objections to this Interrogatory. Plaintiffs object to this
  25
            Interrogatory on the grounds that it is vague and ambiguous. Plaintiffs further object to this
  26
            Interrogatory to the extent that it seeks information protected by the attorney-client privilege and
  27
            the attorney work product doctrine. Plaintiffs further object to this Interrogatory to the extent that
  28
                                                             - 10-
               PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 35 of 105




 1 it seeks Plaintiffs' information that is confidential, proprietary, private, or financial information.
 2 Plaintiffs further object to this Interrogatory on the grounds that it seeks information equally
 3 available to Defendant. Plaintiffs further object to this Interrogatory to the extent that it seeks
 4 third-parties' private Information that is protected from disclosure pursuant to the United States

 5 and California Constitutions.
 6          Subjectto and without waiving the foregoing objections, Plaintiffs respond as follows:

 7          Plaintiffs have not completed their investigation. Plaintiffs accordingly provide here only

 8 information for the employees and/or independent contractors that Plaintiffs at this time have
 9 reasonable belief were recorded in violation of 18 U.S.C. section 2511 at any time:
10

11    Name/ID Number             Employer                 Position
     DOE1005                     PPFA                     Associate Director, CAPS Budget &
12                                                        Affiliate Grants
     DOE1004                     PPFA                     Manager, Medical Standards
13
     DOE1001                     PPFA                     Director, Clinical Quality and Operations
14
     DOE1003                    ·PPFA                     National Director, Consortium of
15                                                        Abortion Providers
     Dr. Carolyn Westhoff ·      PPFA                     Senior Medical Advisor for Medical Affairs
16
     DOE1002                     PPFA                     Director and Counsel, Health Center
17                                                        Regulatory Strategy, Consortium of
                                                          Abortion Providers, PPFA
18   DOE1006                     PPFA                     Director of Training, Service, and Delivery,
                                                          Consortium of Abortion Providers
19 Lisa David                   PPFA                     tF ormer Chief Operating Officer
20 DOE1020                       PPFA                     Director of Medical Standards

21   Vanessa Cullins            [>PFA                    IVP, External Medical Affairs

22 Dr. Katherine Sheehan         PPPSW                    Former Medical Director

23   tDOE1024                    PPPSW                    Physician
     DOE2005                     PPPSW                    Physician
24
     J)r. Deborah Nucatola       PPLA/PPFA                Physician
25
     DOE4001                     PPMM                     Physician
26
     Pr. Dorothy Ferguson        PPMM                     Medical Director
27
     J)OE9015                    PPMM                     Physician
28
                                                     - 11 -
        PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 36 of 105
                                       }




                              PPMM                 Physician
 1 POE9021
 2 lf)OE5001                  ~POSBC              ~~y.sician

 3 lOr. Jennefer Russo        PPOSBC               Medical Director
     Dr. Virginia Siegfried   PPCCC                Medical Director
 4
     Dr. Mary Gatter          PPPSGV               Medical Director
 5
     DOE1023                  ~PFA                [Associate Director Affiliate Consulting CAPS
 6
     DOE7001                  PPPSGV               Senior Director of Medical Services
 7
     lf)OE8001                PPNorCal             Lead Clinician/Clinician Trainer
 8
     POE8002                  PPNorCal             Physician
 9
     POE9001                  PPCFC                Lead Educator (ASC)
10 lf)OE9004                  PPCFC                Director of Abortion, Sedation, & Ultrasound
11 POE9002                    PPCFC                Physician
12 Melissa Farrell            PPGC                 Research Director

13 Dr. Paul Fine              PPGC/PPCFC           Medical Director

14 POE9003                    PPCFC                ASC Administrator
     DOE9007                  PPGC/PPCFC           Regional Medical Services Manager/Director
15                                                 Louisiana
     Melaney Linton           PPGC/PPCFC           President and Chief Executive Officer
16
                              PPGC/PPCFC           Clinical Vice President of Medical Services
17 lf)OE9006                                       and Interim Senior Vice President of Medical
                                                   Services
18                            PPGC                 Former Health Center Assistant
     DOE9008
19                            PPCFC                Surgical Assistant
     POE9009
20                                                 Receptionist
     IDOE9010                 PPGC
21
     POE9011                  PPGC                 Receptionist
22
     IDr. Savita Ginde        PPRM                 VP, Chief Medical Officer
23
     DOE1101                  PPRM                 Research Assistant
24
     DOE1022                  PPRM                 Nurse Practitioner
25
     DOE1104                  PPRM                 Physician Assistant
26
     DOE1105                  PPRM                 Director of Quality Management
27
28
                                               - 12-
        PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
      Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 37 of 105



  l fE9020                       I PPRM                    I Physician
  2

  3 INTERROGATORY NO.7:
  4          Identify by name, title, position, and employer every employee of a plaintiff whom

  5 Plaintiffs claim was recorded by any of the Defendants in violation of 18 U.S.C. 2511 at the PPFA

  6 conference in Washington, DC.

  7 RESPONSE TO INTERROGATORY NO.7:
  8          Plaintiffs incorporate by reference each General Objection and their Objections to

  9 Definitions into their Specific Objections to this Interrogatory. Plaintiffs object to this

· 10 Interrogatory on the grounds that it is vague and ambiguous. Plaintiffs further object to this

 11   Interrogatory to the extent that it seeks information protected by the attorney-client privilege and

 12 the attorney work product doctrine. Plaintiffs further object to this Interrogatory to the extent that

 13   it seeks Plaintiffs' information that is confidential, proprietary, private, or financial information.

 14 Plaintiffs further object to this Interrogatory on the grounds that it seeks information equally

 15   available to Defendant. Plaintiffs further object to this Interrogatory to the extent that it seeks

 16 third-parties' private information that is protected from disclosure pursuant to the United.States

 17 and California Constitutions.

 18           Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:_

 19          Plaintiffs interpret this Interrogatory to be requesting information regarding the 2015 PPF A

20 National Conference in Washington D.C., which took place between March 16 through March 20,

21    2015 C'2015 National Conference"), and limit their response accordingly. Plaintiffs have not

22 completed their investigation. Plaintiffs accordingly provide here only information for the

23    employees and/or independent contractors that Plaintiffs at this time have reasonable belief were

24 recorded in violation of 18 U.S.C. section 2511 at the 2015 National Conference:
25
26      Name/ID Number              Employer                     Position

27     DOE1001                      PPFA                         Director, Clinical Quality and Operations

28
                                                        - 13 -
          PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 38 of 105



      DOE1002                  PPFA                  Director and Counsel, Health Center
 1                                                   Regulatory Strategy, Consortium of
                                                     Abortion Providers. PPFA
 2    DOE1003                 ·PPFA                  National Director, Consortium of
                                                     Abortion Providers
 3    DOE1005                                        Associate Director, CAPS Budget &
                              ·PPFA
                                                     Affiliate Grants
 4                                                   Director of Training, Service, and Delivery,
      DOE1006                  PPFA
                                                     Consortium of Abortion Providers
 5
      DOE9003                  PPGC                  ASC Administrator
 6    DOE9007                  PPGC                      Regional Medical Services Manager/Director
                                                         Louisiana
 7
      Melaney Linton           PPGC/PPCFC                President and Chief Executive Officer
 8

 9
     D ATED: June 8, 2018                  ARNOLD & PORTER KAYE SCHOLER LLP
10

11
12
                                           By:
                                                 ~fo~0(
                                                  Attorneys for Plaintiffs
13

14

15
16

17
18

19

20

21
22
23

24

25
26

27
28
                                                 - 14-
        PLAINTIFFS' AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
        Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 39 of 105


 1                                          PROOF OF SERVICE
 2          I, Georgie M. Price, declare:
 3          I am a resident of the State of California and over·the age of eighteen years and not a party
     to the within-entitled action; my business address is Three Embarcadero Center, Tenth Floor, San
 4   Francisco, California 94111-4024. On June 8, 2018, I served the following document(s) described
     as:
 5                PLAINTIFFS' RESPONSE TO DEFENDANT DAVID DALEIDEN'S
            INTERROGATORIES [SET TWO]
 6
               DESIGNATED CONFIDENTIAL PURSUANT TO PROTECTIVE
 7          ORDER, DKT. NO. 117

 8               by placing the document(s) listed above in a sealed envelope with postage thereon
                 fully prepaid, in the United States mail at San Francisco, California addressed as
 9               set forth on the attached SERVICE LIST.

10               by transmitting via email the document( s) listed above to the email address(es) set
           D     forth below on this date before 5:00p.m.
11
                 by placing the document(s) listed above in a sealed Federal Express envelope and
12
           D     affixing a pre-paid air bill, addressed as set forth on the attached SERVICE
                 LIST, and causing the envelope to be delivered to a Federal Express agent for
13               delivery.

14               by placing them in an envelope or package addressed to the persons at the
           D     address( es) below and providing them to a professional messenger service for
15               oersonal service.

16         I am readily familiar with the firm's practice of collection and processing correspond~nce for
     mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day
17   with postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of
     the party served, service is presumed invalid if postal cancellation date or postage meter date is
18   more than one day after date of deposit for mailing in affidavit.

19           I declare that I am employed in the office of a member of the bar of this court ·at whose
     direction the service was made.
20
     Dated: June 8, 20 18
21

22

23

24
25

26

27
28

                                              PROOF OF SERVICE
        Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 40 of 105


 1
                                               SERVICE LIST
 2
     Catherine W. Short                             Charles S. LiMandri
 3   Life Legal Defense Foundation                  Paul M. Jonna
     Post Office Box 1313                           Teresa L. Mendoza
 4   Ojai, CA 93024-1313.                           Jeffrey M. Trissell
 5   Email: lldfojai@cs.com                         Freedom of Conscience Defense Fund
     Counsel for Defendants                         P.O. Box 9520
 6   Center for Medical Progress, Biomax            Rancho Santa Fe, CA 92067
     Procurement Services, LLC, and                 Email: cslimandri@limandri.com
 7                                                  Email: pjonna@limandri.com
     David Daleiden
                                                    Email: tmendoza@limandri.com
 8
                                                    Email: jtrissell@limandri.com
 9                                                  Counsel for Defendants Gerardo Adrian Lopez,
                                                    Center for Medical Progress & BioMax         ·
10                                                  Procurement Services, LLC
11
     Peter C. Breen                                 Nicolaie Cocis
12   Thomas L. Brejcha, Jr.                         Law Office ofNicolaie Cocis and Associates
     Thomas More Society                            38975 Sky Canyon Drive, Suite 211
13   19 S. LaSalle Street, Suite 603                Murrieta, CA 92563
     Chicago, IL 60603                              Email: nic@cocislaw.com
14
     Email: p breen@thomasmoresociety .org
                                                    Counsel for Defendant Sandra Susan Merritt
15   Email: tbrej cha@thomasmoresociety .org
     Counsel for Defendant David Daleiden
16

17   Edward L. White III
     Erik M. Zimmerman                              Michael Millen
18   American Center for Law and Justice            Attorney at Law
     3001 Plymouth Road, ~uite 203                  119 Calle Marguerita # 100
19   Ann Arbor, MI 48105                            Los Gatos, CA 95032 ·
     Email: elwhite3@yahoo.com                      Email: MikeMillen@aol.com
20
     Email: ezimmerman@aclj.org                     Counsel for Defendant Albin Rhomberg
21   Counsel for Defendant Troy Newman
22
23   Vladimir F. Kozina
                                                    John A. Monaghan
     Mayall Hurley P .C.
                                                    1000 Regent University Dr., RH-422
24   2453 Grand Canal Boulevard
                                                    Virginia Beach, VA 23464
     Stockton, CA 95207
25                                                  jmonaghan@aclj .org
     Email: vkozina@mayallaw.com
26   Counsel for Defendant Troy Newman              Counsel for Defendant Troy Newman

27
28
                                                    2
                                            PROOF OF SERVICE
        Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 41 of 105


 1   Horatio G. Mihet                             Matthew F. Heffron
     Jonathan D. Christman                        501 Scoular Bldg.
 2   Liberty Counsel                              2027 Dodge Street
     P.O. Box 540774                              Omaha, NE 68102
 3   Orlando, FL 32854                            mheffron@bblaw.us
 4   hmihet@lc. org
                                                  Counsel for David Daleiden
 5   Counsel for Defendant Sandra Susan Merritt

 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28
                                                  3
                                           PROOF OF SERVICE
    Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 42 of 105



























































                                                        EXHIBIT 91
                                                                        
                                                 
                                                 
                                                 
                                                 
                                                 
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 43 of 105



 1 AMYL. BOMSE (No. 218669)                     BETH H. PARKER (No. 104773) .
   SHARON D. MAYO (No. 150469)                  PLANNED PARENTHOOD AFFILIATES OF
 2 JEE YOUNG YOU (No. 241658)                     CALIFORNIA
   ARNOLD & PORTER KAYE                         551 diphol Mall, Suite 510
   SCHOLERLLP                                   Sacramento, California 95814-4581
 3 Three Embarcadero Center, 1Oth Floor         Telephone: (916) 446-5247
 4 San Francisco, California 94111-4024         Email:   beth.parker@ppacca.org
   Telephone:     (415) 471-3100
   Facsimile:    (415) 471-3400                 HELENE T. KRASNOFF (pro hac vice)
 5 Email: amy.bomse@arnoldporter.com            PLANNED PARENTHOOD FEDERATION OF
            sharon.mayo@arnoldporter.com          AMERICA
 6          jeeyoung.you@arnoldporter.com       1110 Vermont Avenue, NW, Suite 300
                                                Washington, DC 20005
 7 Attorneys for Plaintiffs                     Telephone: (202) 973-4800
                                                Email: helene.krasnoff@ppfa.org
 8
 9                                 UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11                         SAN FRANCISCO DIVISION
   PLANNED PARENTHOOD               Case No. 3:16-cv-00236-WHO
12 FEDERATION OF AMERICA, INC.,
13 et al.,                          PLAINTIFFS' CORRECTED AMENDED
                                    RESPONSE TO DEFENDANT DAVID
             Plaintiffs,            DALEIDEN'S INTERROGATORIES [SET
14                                  TWO]
                v.
15                                                DESIGNATED CONFIDENTIAL
16 · CENTER FOR MEDICAL PROGRESS,                 PURSUANT TO PROTECTIVE ORDER,
      et al.,                                     DKT.N0.117
17                   Defendants.
18

19
      PROPOUNDING PARTIES:          Defendant DAVID DALEIDEN
20
      RESPONDING PARTIES:           Plaintiffs Planned Parenthood Federation of America, Inc.
21
                                    ("PPFA"); Planned Parenthood: Shasta-Diablo, Inc. dba Planned
                                    Parenthood Northern California; Planned Parenthood Mar Monte,
22
                                    Inc.; Planned Parenthood of the Pacific Southwest; Planned
                                    Parenthood Los Angeles; Planned Parenthood/Orange and San
23
                                    Bernardino Counties, Inc.; Planned Parenthood of Santa Barbara,
                                    Ventura and San Luis Obispo Counties, Inc.; Planned Parenthood
24                                  Pasadena and San Gabriel Valley, Inc.; Planned Parenthood of the
                                    Rocky Mountains; Planned Parenthood Gulf Coast and Planned
25                                  Parenthood Center for Choice
26 SET NUMBER:                      TWO (Nos. 2 - 7)
27

28
         PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                               [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 44 of 105



 1          Pursuant to Federal Rules of Civil Procedure 26 and 33 and the Local Civil Rules ofthe

 2   United States District Court for the Northern District of California, Plaintiffs Planned

 3 Parenthood Federation of America, Inc. ("PPFA"); Planned Parenthood: Shasta-Diablo, Inc.
 4 dba Planned Parenthood Northern California; Planned Parenthood Mar Monte, Inc.; Planned

 5 Parenthood of the Pacific Southwest; Planned Parenthood Los Angeles; Planned
 6 Parenthood/Orange and San Bernardino Counties, Inc.; Planned Parenthood of Santa Barbara,
 7 Ventura and San Luis Obispo Counties, Inc.; Planned Parenthood Pasadena and San Gabriel
 8 Valley, Inc.; Planned Parenthood ofthe Rocky Mountains; Planned Parenthood Gulf Coast
 9 and Planned Parenthood Center for Choice (collectively "Plaintiffs") hereby serve corrected
10 amended objections and responses to Defendant David Daleiden's Interrogatories (Set Two)
11   (the "Interrogatories"), served by Defendant David Daleiden ("Defendant" and collectively

12 with Defendants BioMax Procurement Services LLC, Center for Medical Progress LLC,
13   Sandra Susan Merritt, Gerardo Adrian Lopez, Albin Rhomberg, Troy Newman,

14 "Defendants") on Plaintiffs on or about July 15,2016.
15                                    PRELIMINARY STATEMENT

16          Plaintiffs provide these objections and responses based upon the investigation conducted in

17 the time available since service of the Interrogatories. As of the date of these objections and

18 responses, Plaintiffs have not had a sufficient opportunity to review all documents, interview all

19 personnel and/or otherwise obtain information that may prove relevant in objecting and

20 responding the Interrogatories. As a consequence, these objections and responses are based upon
21   information now known to Plaintiffs and that Plaintiffs believe to be pertinent in objecting and

22 responding to the Interrogatories. In the future, Plaintiffs may discover or acquire additional

23   information bearing on the Interrogatories, and Plaintiffs' objections and responses thereto.

24   Without in any way obligating itself to do so, Plaintiffs reserve the right: (a) to make subsequent

25 revisions or amendments to its objections or these Responses based upon information, evidence,
26   documents, facts and/or other things that hereafter may be discovered, or the relevance of which

27   may hereafter be discovered; and (b) to produce, introduce, or rely upon additional or

28
                                                      - 1-
       PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                             [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 45 of 105



 1 subsequently acquired or discovered writings, evidence and information in any proceedings or at
 2 any trial held hereafter.

 3           Further, any response by Plaintiffs to a particular Interrogatory is not intended, and shall

 4 not be construed, as an admission of the existence of any fact, of any assertion, or of any other

 5 matters expressed or implied in the Interrogatory. Plaintiffs' objection to, or failure to object to,
 6 any particular Interrogatory is not, and shall not be construed as, an admission that responsive

 7 information exists. Moreover, Plaintiffs' decision to consent to the production of information

 8 pursuant to any specific Interrogatory, notwithstanding the objectionable nature of any such

 9 Interrogatory, or its related definitions or instructions, also should not be construed as: (a) a

10 stipulation that the material is relevant to any proceeding, (b) a waiver of the general or specific

11   objections asserted to the Request, or (c) an agreement that future requests for similar information

12 will be treated in a similar manner. Subject to and without waiving these objections, Plaintiffs

13 agree to meet and confer with Defendants to attempt to resolve these objections and appropriately

14 narrow the scope of these Interrogatories.

15           Plaintiffs incorporate this Preliminary Statement into each objection and response below as
16 if set forth in its entirety.

17                                       GENERAL OBJECTIONS
18           Plaintiffs make the following General Objections, which are expressly incorporated into

19 each of the Objections to the Definitions, Instructions, and Specific Interrogatories below as

20 though set forth in full and without waiving these General Objections:
21           1.      Plaintiffs object to the Interrogatories to the extent they seek information that is

22 non-public and confidential or highly confidential, and which includes proprietary and confidential

23   business information, including information constituting or pertaining to personnel information.
24 Disclosure of such information would be harmful to Plaintiffs' legitimate business interests.

25 Plaintiffs will provide confidential information and documents solely in accordance with the terms

26 of the Protective Order entered in this case.
27
28
                                                     -2-
        PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                              [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 46 of 105



 1           2.      Plaintiffs object that the Interrogatories seek information that is available through

 2 less burdensome means of discovery or other sources in that the information requested is: (a) in

 3 the possession, custody, or control of other parties or non-parties; and/or (b) publicly available or

 4    otherwise equally available to Defendant. Plaintiffs will provide responses only to the extent that

 5           3.      Plaintiffs object to the Interrogatories to the extent that they are vague, ambiguous,

 6 oppressive, designed to annoy or harass, impose on Plaintiffs an unreasonable burden of inquiry,

 7 or require Plaintiffs to incur substantial expense in order to comply.

 8           4.      Plaintiffs object to the Interrogatories to the extent that they call for the disclosure

 9 of information that is not relevant to the subject matter of this action, not relevant to. a claim or

10 defense of any party to this action, not reasonably calculated to lead to the discovery of admissible

11   evidence, or disproportionate to the needs of this action.

12           5.      Plaintiffs object to the Interrogatories to the extent they seek information protected

13   from disclosure by the attorney-client privilege, the attorney work-product doctrine, and/or other

14 privileges, immunities, and legal protections against disclosure.          Nothing contained herein is

15 intended to be, nor shall in any way be construed as, a waiver of any attorney-client privilege,

16 work-product doctrine, right to privacy, or any other applicable privilege, doctrine, law, immunity,

17 or rule protecting information from disclosure.

18           6.      Plaintiffs object that the Requests seek information that is available through less

19 burdensome means of discovery or other sources in that the information requested is: (a) in the

20 possession, custody or control of other parties or non-parties; and/or (b) publicly available or

21   otherwise equally available to Defendants. Plaintiffs will provide responses only to the extent that

22   such information is in the possession, custody or control of Plaintiffs.

23           7.      Plaintiffs object to the Interrogatories to the extent that they purport to impose

24 requirements, burdens, and/or discovery obligations that exceed those permitted by the Federal

25   Rules of Civil Procedure and/or the Local Rules of the Northern District of California.

26           8.      Plaintiffs object to the Interrogatories to the extent that they are based on incorrect

27   factual assertions and therefore lack foundation.

28
                                                       - 3-
        PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                              [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 47 of 105



 1           9.     Plaintiffs object that Interrogatories are unreasonably cumulative or duplicative.
 2           10.    Plaintiffs object to the Interrogatories to the extent they seek information, or the
 3 compilation of data, that may be derived or ascertained from business records, where the burden of

 4 deriving or ascertaining the answers thereto is substantially the same for Defendant as for
 5 Plaintiffs.
 6           11.    Plaintiffs' objection to or failure to object to any particular Interrogatory is not, and

 7 shall not be construed as, an admission that responsive information exists.
 8           12.    Plaintiffs incorporate by reference every General Objection into each and every

 9 specific response to the Interrogatories set forth below. A specific response may repeat a General

10 Objection for emphasis or some other reason. The failure to include any General Objection in any

11    specific response shall in no way waive any General Objection to that Interrogatory.

12                                  OBJECTIONS TO DEFINITIONS
13           Recognizing that parties generally may define terms as they wish for purposes of their

14 discovery requests, Plaintiffs set forth below objections to Defendants' definitions for the reasons

15 stated, which objections are applicable to each of Plaintiffs' specific objections and responses to

16 the Requests and are incorporated therein.

17           DEFINITION NO.1: "documents or electronically stored information," as used in these

18 Requests for Production [sic] are intended to be defined as in Rule 34 and to include any

19 printed, handwritten, recorded, electronically stored or graphic matter of every type and

20 description, however and by whomever made, reproduced or disseminated, in your actual or

21   constructive custody or control.
22           OBJECTIONS: Plaintiffs object to this Definition on the grounds that it renders each

23   Interrogatory in which it appears vague, ambiguous, overbroad, and unduly burdensome.

24 Plaintiffs further object to this Definition on the grounds that it renders each Interrogatory in

25 which it appears as an Interrogatory seeking documents protected by the attorney-client privilege

26 and the attorney work product doctrine. Plaintiffs further object that this Definition is irrelevant

27 because it is not used in the Interrogatories.
28
                                                      -4-
        PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                              [SET TWO]
      Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 48 of 105



  1          DEFINITION NO.2: "person or entity," as used in these Requests for Production [sic],are
 2    intended to include any individual, corporation, partnership, association, joint venture, estate,

 3 trust, or other form of entity, including the parties to this litigation and their officers, agents,

 4 employees and representatives.
 5           OBJECTIONS: Plaintiffs object to this Definition on the grounds that it renders each
 6 Interrogatory in which it appears vague, ambiguous, overbroad, and unduly burdensome.

 7 Plaintiffs further object to this Definition on the grounds that it renders each Interrogatory in

 8 which it appears as an Interrogatory seeking documents protected by the attorney-client privilege
 9 and the attorney work product doctrine.

10           DEFINITION NO. 3: "Planned Parenthood conference" means the North American
11 Forum on Family Planning that was held October 12 -14, 2014 in Miami, Florida, and/or the
                          ;



12 PPFA Medical Directors' Council Conference that was held February 25 - March 2, 2015, in
13 Orlando Florida [sic], and/or the PPFA National Conference that was held March 16-20, 2015, in
14 Washington, D.C.
15           OBJECTIONS: Plaintiffs object to this Definition on the grounds that it renders each
16 Interrogatory in which it appears vague and ambiguous as Plaintiffs are not able to ascertain which

17 of the three conferences are being referenced by this Definition. Plaintiffs will interpret the term

18    "Planned Parenthood conference" to mean collectively the three conferences listed above.

19                        AMENDED RESPONSES TO INTERROGATORIES
20 INTERROGATORY NO.2:

21           Identify by name, title, position, and employer every employee of a plaintiff whom

22 Plaintiffs claim was recorded by any of the Defendants in violation of California Penal Code

23    section 632.

24 RESPONSE TO INTERROGATORY NO.2:
25           Plaintiffs incorporate by reference each General Objection and their Objections to

26 Definitions into their Specific Objections to this Interrogatory. Plaintiffs object to this

27 Interrogatory on the grounds that it is vague and ambiguous. Plaintiffs further object to this

28
                                                      - 5-
        PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                              [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 49 of 105



 1 Interrogatory to the extent that it seeks information protected by the attorney-client privilege and

 2 the attorney work product doctrine. Plaintiffs further object to this Interrogatory to the extent that

 3 it seeks Plaintiffs' information that is confidential, proprietary, private, or financial information.

 4 Plaintiffs further object to this Interrogatory on the grounds that it seeks information equally

 5 available to Defendant. Plaintiffs further object to this Interrogatory to the extent that it seeks

 6 third-parties' private information that is protected from disclosure pursuant to the United States

 7 and California Constitutions.

 8           Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

 9           Plaintiffs have not completed their investigation. Plaintiffs accordingly provide here only

10 information for the employees and/or independent contractors that Plaintiffs at this time have

11    reasonable beliefwere recorded in violation of Cal. Penal Code 632:

12           Name/ID Number                   Employer                          Position
13 ~OE5001                            WPOSBC                            Physician
                                                                        Lead Clinician/Clinician
14 ~OE8001                            ~PNorCal
                                                                        Trainer
15 ~r. Deborah Nucatola               ~PLAIPPFA                         Physician

16 ~OE9001                            ~PCFC                             Lead Educator (ASC)

17 IDOE8002                           ~PNorCal                          Physician
      IDOE1023                        ~PFA                              Associate Director Affiliate
18                                                                      Consulting CAPS
19 lOr. Mary Gatter                     PPPSGV                           Medical Director
                                                                         Sr. Director of Medical
20 [)0£7001                             PPPSGV                           Services
21

22 INTERROGATORY NO.3:
23           Identify by name, title, position, and employer every employee of a plaintiff whom

24 Plaintiffs claim was recorded by any ofthe Defendants in violation of §10-402 of the Courts. and

25 Judicial Proceedings Article of the Maryland Judicial Code.

26
27
28
                                                      -6-
        PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                              [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 50 of 105



 1 RESPONSE TO INTERROGATORY NO.3:

 2          Plaintiffs incorporate by reference each General Objection and their Objections to

 3 Definitions into their Specific Objections to this Interrogatory. Plaintiffs object to this

 4 Interrogatory on the grounds that it is vague and ambiguous. Plaintiffs further object to this

 5 Interrogatory to the extent that it seeks information protected by the attorney-client privilege and

 6 the attorney work product doctrine. Plaintiffs further object to this Interrogatory to the extent that

 7 it seeks Plaintiffs' information that is confidential, proprietary, private, or fmancial information.

 8 Plaintiffs further object to this Interrogatory on the grounds that it seeks information equally

 9 available to Defendant. Plaintiffs further object to this Interrogatory to the extent that it seeks

10 third-parties' private information that is protected from disclosure pursuant to the United States

11   and California Constitutions.

12          Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

13          Plaintiffs interpret this Interrogatory to be requesting information regarding the 2015 NAF

14 Annual Conference in Baltimore, Maryland, which took place between April 18 through April 21

15 2015 ("2015 NAF Conference"), and limit their response accordingly. Plaintiffs have not

16 completed their investigation. Plaintiffs accordingly provide here only information for the

17 employees and/or independent contractors that Plaintiffs at this time have reasonable beliefwere

18 recorded in violation of§ 10-402 ofthe Courts and Judicial Proceedings Article ofthe Maryland

19 Judicial Code at the 2015 NAF Conference:

20      Name/ID Number                 Employer                              Position

21   DOE1001                    rPFA                    Director. Clinical Quality and Operations
     DOE1002                    rPFA                    Director and Counsel, Health Center
22                                                      Regulatory Strategy, Consortium of Abortion
                                                        Providers, PPFA
23
     DOE1003                    fPFA                    National Director, Consortium of Abortion
24                                                      Providers
     DOE9003                    rPCFC                   ~sc Administrator
25
     DOE9004                    rPCFC                   !Director of Abortion, Sedation, & Ultrasound
26
                                                        !Regional Medical Services Director -
     DOE9007                    fPGC/PPCFC
27                                                      fl-'ouisiana

28
                                                      - 7-
       PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORiES
                                             [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 51 of 105



 1 jDr. Deborah Nucatola        rPLA/PPFA

 2
 3 INTERROGATORY NO.4:
 4          Identify by name, title, position, and employer every employee of a plaintiff whom

 5 Plaintiffs claim was recorded by any of the Defendants in violation of section 934, rifle XLVII of

 6 the Florida Criminal Procedure Law at the PPFA conference in Orlando.

 7 RESPONSE TO INTERROGATORY NO. 4:
 8          Plaintiffs incorporate by reference each General Objection and their Objections to

 9 Definitions into their Specific Objections to this Interrogatory. Plaintiffs object to this

10 Interrogatory on the grounds that it is vague and ambiguous. Plaintiffs further object to this

11 Interrogatory to the extent that it seeks information protected by the attorney-client privilege and
12 the attorney work product doctrine. Plaintiffs further object to this Interrogatory to the extent that

13 it seeks Plaintiffs' information that is confidential, proprietary, private, or fmancial information.

14 Plaintiffs further object to this Interrogatory on the grounds that it seeks information equally
15 available to Defendant. Plaintiffs further object to this Interrogatory to the extent that it seeks

16 third-parties' private information that is protected from disclosure pursuant to the United States

17 and California Constitutions.

18          Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

19          Plaintiffs interpret this Interrogatory to be requesting information regarding the 2015 PPFA

20 Medical Directors Council Conference in Orlando, Florida, which took place between February 25

21   to March 2, 2015 ("2015 MeDC Conference"), and limit their response accordingly. Plaintiffs

22 have not completed their investigation. Plaintiffs accordingly provide here only information for

23   the employees and/or independent contractors that Plaintiffs at this time have reasonable belief

24 were recorded in violation of section 934, title XLVII of the Florida Criminal Procedure Law at

25 the 2015 MeDC Conference:

26
27        Name/ID Number                 Employer                               Position

28
                                                      - 8-
        PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                              [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 52 of 105



 1         IDOE1004                    PPFA                       Manager, Medical Standards
           IDOE1003                    PPFA                       National Director, Consortium of
 2                                                                Abortion Providers
           DOE1006                     PPFA                       Director of Training, Service, and Delivery,
 3                                                                Consortium of Abortion Providers
           fLisaDavid                 PPFA                    Former Chief Operating Officer
 4
           Vanessa Cullins            PPFA                    VP, External Medical Affairs
 5
           Dr. Deborah Nucatola       PPLA/PPFA               Physician
 6
           Dr. Jennefer Russo          PPOSBC                     Medical Director
 7
           Dr. Mary Gatter             PPPSGV                     Medical Director
 8
           DOE2012                     PPPSW                      Physician
 9         DOE2005                     PPPSW                      Physician
10         Dr. Paul Fine               PPGC/PPCFC                 Medical Director
11         DOE9006                     PPGC/PPCFC                 Clinical Vice President of Medical Services
                                                                  and Interim Senior Vice President of
12                                                                Medical Services

13
14    I NTERROGATORY NO. 5:

15              Identify by name, title, position, and employer every employee of a plaintiff whom

16    p laintiffs claim was recorded by any of the Defendants violation of section 934, Title XLVII of

17    the Florida Criminal Procedure Law at the PPFA conference in Miami, Florida.

18 RE SPONSE TO INTERROGATORY NO.5:
19              Plaintiffs incorporate by reference each General Objection and their Objections to

20    Defmitions into their Specific Objections to this Interrogatory. Plaintiffs object to this

21    Interrogatory on the grounds that it is vague and ambiguous. Plaintiffs further object to this

22    Interrogatory to the extent that it seeks information protected by the attorney-client privilege and

23    the attorney work product doctrine. Plaintiffs further object to this Interrogatory to the extent that

24    1t   seeks Plaintiffs' information that is confidential, proprietary, private, or financial information.

25    p laintiffs further object to this Interrogatory on the grounds that it seeks information equally

26    available to Defendant. Plaintiffs further object to this Interrogatory to the extent that it seeks

27
28
                                                           - 9-
            PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                                  [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 53 of 105



 I   third-parties' private information that is protected from disclosure pursuant to the United States

 2 and California Constitutions.

 3           Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

 4          Plaintiffs interpret this Interrogatory to be requesting information regarding the 2014 PPFA

 5 National Medical Conference and National Medical Committee Meeting and North American

 6 Forum on Family Planning in Miami, Florida, which took place between October 9 through

 7 October 14, 2014 ("2014 Forum"), and limit their response accordingly. Plaintiffs have not

 8 completed their investigation. Plaintiffs accordingly provide here only information for the

 9 employees and/or independent contractors that Plaintiffs at this time have reasonable belief were

I 0 recorded in violation of section 934, title XLVII of the Florida Criminal Procedure Law at the

11 2014 Forum:
I2

13       Name/ID Number                 Employer                               Position

I4    Dr. Deborah Nucatola      ~PLAIPPFA                ~hysician
     ~OE1020                      PPFA                    Director of Medical Standards
I5
     ~r. Virginia Siegfried       PPCCC                   Medical Director
I6
     Dr. Mary Gatter              PPPSGV                  Medical Director
I7
     Dr. Savita Ginde             PPRM                    VP, Chief Medical Officer
I8
     iDOE4001                     PPMM                    Physician
I9

20
     INTERROGATORY NO.6:
2I
            Identify by name, title, position, and employer every employee of a plaintiff whom
22
     Plaintiffs claim was recorded by any of the Defendants in violation of 18 U.S.C. section 2511 at
23
     anytime.
24
     RESPONSE TO INTERROGATORY NO.6:
25
            Plaintiffs incorporate by reference each General Objection and their Objections to
26
     Definitions into their Specific Objections to this Interrogatory. Plaintiffs object to this
27
     Interrogatory on the grounds that it is vague and ambiguous. Plaintiffs further object to this
28
                                                      - 10-
        PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                              [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 54 of 105



 1 Interrogatory to the extent that it seeks information protected by the attorney-client privilege and
 2 the attorney work product doctrine. Plaintiffs further object to this Interrogatory to the extent that
 3 it seeks Plaintiffs' information that is confidential, proprietary, private, or financial information.
 4 Plaintiffs further object to this Interrogatory on the grounds that it seeks information equally

 5 available to Defendant. Plaintiffs further object to this Interrogatory to the extent that it seeks
 6 third-parties' private information that is protected from disclosure pursuant to the United States
 7 and California Constitutions.

 8          Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

 9          Plaintiffs have not completed their investigation. Plaintiffs accordingly provide here only

10 information for the employees and/or independent contractors that Plaintiffs at this time have

11   reasonable beliefwere recorded in violation of 18 U.S.C. section 2511 at any time:

12
13     Name/ID Number            Employer                 Position
      DOE1005                    PPFA                     Associate Director, CAPS Budget &
14                                                        Affiliate Grants
      DOE1004                    PPFA                     Manager, Medical Standards
15
      DOEIOOI                    PPFA                     Director, Clinical Quality and Operations
16
      DOEI003                    PPFA                     National Director, Consortium of
17                                                        Abortion Providers
      Dr. Carolyn Westhoff       PPFA                     Senior Medical Advisor for Medical Affairs
18
      DOE1002                    PPFA                     Director and Counsel, Health Center
19                                                        Regulatory Strategy, Consortium of
                                                          Abortion Providers, PPFA
20    DOE1006                    PPFA                     Director of Training, Service, and Delivery,
                                                          Consortium of Abortion Providers
21    Lisa David                PPFA                     Former Chief Operating Officer
22 DOE1020                       PPFA                     Director of Medical Standards

23    Vanessa Cullins           PPFA                     VP, External Medical Affairs

24    Dr. Katherine Sheehan      PPPSW                    Former Medical Director

25    DOE2012                    PPPSW                    Physician
      DOE2005                    PPPSW                    Physician
26
      Dr. Deborah Nucatola       PPLA/PPFA                Physician
27
      DOE4001                    PPMM                     Physician
28
                                                      - 11 -
        PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                              [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 55 of 105



 1 lOr. Dorothy Ferguson        PPMM               Medical Director

 2 DOE4005                      PPMM               Physician
      DOE4007                   PPMM               Physician
 3
      DOE4006                   PPMM               Physician
 4
 5 DOE5001                     IPPOSBC            Physician
      Dr. Jennefer Russo        PPOSBC             Medical Director
 6
      Dr. Virginia Siegfried    PPCCC              Medical Director
 7
      Dr. Mary Garter           PPPSGV             Medical Director
 8
      DOE1023                  IPPFA              Associate Director Affiliate Consulting CAPS
 9
      DOE7001                   PPPSGV             Senior Director of Medical Services
10
      DOE8001                   PPNorCal           Lead Clinician/Clinician Trainer
11    DOE8002                   PPNorCal           Physician
12 DOE9001                      PPCFC              Lead Educator (ASC)
13 DOE9004                      PPCFC              Director of Abortion, Sedation, & Ultrasound

14 IDOE9002                     PPCFC              Physician

15 lf\1elissa Farrell           PPGC               Research Director

16    tDr. Paul Fine            PPGC/PPCFC         Medical Director
                                                   ASC Administrator
17 IDOE9003                     PPCFC
      IDOE9007                  PPGC/PPCFC         Regional Medical Services Manager/Director
18                                                 Louisiana
      lf\1elaney Linton         PPGC/PPCFC         President and Chief Executive Officer
19
      IDOE9006                  PPGC/PPCFC         Clinical Vice President of Medical Services
20                                                 and Interim Senior Vice President of Medical
                                                   Services
21 IDOE9008                     PPGC               Former Health Center Assistant

22 IDOE9009                     PPCFC              Surgical Assistant
23 IDOE9010                     PPGC               Receptionist
24                              PPGC               Receptionist
      iOOE9011
25
      lOr. Savita Ginde         PPRM               VP, Chief Medical Officer
26                              PPRM               Research Assistant
      iDOEllOl
27
      toOE1106                  PPRM               Nurse Practitioner
28
                                               - 12-
        PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                                           I
                                              [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 56 of 105


 1 IDOE1104                      PPRM                     Physician Assistant

      DOE1105                    PPRM                     Director of Quality Management
 2

 3

 4 INTERROGATORY NO.7:

 5          Identify by name, title, position, and employer every employee of a plaintiff whom

 6 Plaintiffs claim was recorded by any ofthe Defendants in violation of 18 U.S.C. 2511 at the PPFA

 7 conference in Washington, DC.

 8 RESPONSE TO INTERROGATORY NO. 7:
 9          Plaintiffs incorporate by reference each General Objection and their Objections to

10 Definitions into their Specific Objections to this Interrogatory. Plaintiffs object to this

11 Interrogatory on the grounds that it is vague and ambiguous. Plaintiffs further object to this

12 Interrogatory to the extent that it seeks information protected by the attorney-client privilege and

13 the attorney work product doctrine. Plaintiffs further object to this Interrogatory to the extent that

14 it seeks Plaintiffs' information that is confidential, proprietary, private, or financial information.

15 Plaintiffs further object to this Interrogatory on the grounds that it seeks information equally

16 available to Defendant. Plaintiffs further object to this Interrogatory to the extent that it seeks

17 third-parties' private information that is protected from disclosure pursuant to the United States

18 and California Constitutions.

19          Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

20          Plaintiffs interpret this Interrogatory to be requesting information regarding the 2015 PPFA

21   National Conference in Washington D.C., which took place between March 16 through March 20,

22 2015 ("2015 National Conference"), and limit their response accordingly. Plaintiffs have not

23 completed their investigation. Plaintiffs accordingly provide here only information for the

24 employees and/or independent contractors that Plaintiffs at this time have reasonable belief were

25 recorded in violation of 18 U.S.C. section 2511 at the 2015 National Conference:
26
27    I Name!ID Number           I Employer               I Position
28
                                                      - 13-
       PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                             [SET TWO]
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 57 of 105



 1     DOE1001                  PPFA                 Director, Clinical Quality and Operations
       DOE1002                  PPFA                 Director and Counsel, Health Center
 2                                                   Regulatory Strategy, Consortium of
                                                     Abortion Providers. PPFA
 3     DOE1003                  PPFA                 National Director, Consortium of
                                                     Abortion Providers
 4     DOE1005                  PPFA                 Associate Director, CAPS Budget &
                                                     Affiliate Grants
 5                                                   Director of Training, Service, and Delivery,
       DOE1006                  PPFA
                                                     Consortium of Abortion Providers
 6
       DOE9003                  PPGC                 ASC Administrator
 7     ~OE9007                  PPGC                 Regional Medical Services Manager/Director
                                                     Louisiana
 8     IMelaney Linton          PPGC/PPCFC           President and Chief Executive Officer
 9
10
      DATED: October 22, 2018              ARNOLD & PORTER KAYE SCHOLER LLP
11

12

13
                                           By:
                                                  ~~          L. BOMSE

                                                  Attorneys for Plaintiffs
14

15

16
                                                         .·
17

18

19

20

21

22
23

24

25

26

27

28
                                                 - 14-
        PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT DAVID DALEIDEN'S INTERROGATORIES
                                              [SET TWO]
       Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 58 of 105

 1                                        PROOF OF SERVICE
 2          I, Jill Hernandez, declare:

 3          I am a resident of the State of California and over the age of eighteen years and not a party
     to the within-entitled action; my business address is Three Embarcadero Center, Tenth Floor, San
 4   Francisco, California 94111-4024. On October 22, 2018, I served the following document(s)
     described as:                 ·                                                  ·
 5
            PLAINTIFFS' CORRECTED AMENDED RESPONSE TO DEFENDANT
 6          DAVID DALEIDEN'S INTERROGATORIES [SET TWO]
 7               by placing the document(s) listed above in a sealed envelope with postage thereon
                 fully prepaid, in the United States mail at San Francisco, California addressed as
 8               set forth on the attached SERVICE LIST.

 9         D     by transmitting via email the document(s) listed above to the email address(es) set
                 forth below on this date before 5:00p.m.
10
           D     by placing the document(s) listed above in a sealed Federal Express envelope and
11               affiXing a pre-paid air bill, addressed as set forth on the attached SERVICE
                 LIST, and causing the envelope to be delivered to a Federal Express agent for
12               delivery.

13        D      by placing them in an envelope or package addressed to the persons at the
                 address(es) below and providing them to a professional messenger service for
14               oersonal service.

15         I am readily familiar with the firm's practice of collection and processing correspondence for
     mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day
16   with postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of
     the party served, service is presumed invalid if postal cancellation date or postage meter date is
17   more than one day after date of deposit for mailing in affidavit.

18           I declare that I am employed in the office of a member of the bar of this court at whose
     direction
          .    the service was made..
19

20
     Dated: October 22, 20 18
21
22                                                          \           Jill-Hernandez\
23

24

25

26
27
28


                                             PROOF OF SERVICE
        Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 59 of 105

 1                                            SERVICE LIST
       Catherine W. Short                           Charles S. LiMandri
 2     Life Legal Defense Foundation ·              Paul M. Jonna
       Post Office Box 1313                         Teresa L. Mendoza
 3     Ojai, CA 93024-1313                          Jeffrey M. Trissell
 4     Email: lldfojai@cs.com                       Freedom of Conscience Defense Fund
                                                    P.O. Box 9520
 5     Counsel for Defendant Albin Rhomberg         Rancho Santa Fe, CA 92067
                                                    Email: cslimandri@limandri.com
 6                                                  Email: pjonna@limandri.com
                                                    Email: tmendoza@limandri.com
 7
                                                    Email: jtrissell@limandri.com
 8                                                  Counsel for Defendants Gerardo Adrian Lopez,
                                                    Center for Medical Progress & BioMax
 9
                                                    Procurement Services, LLC
10    Peter C. Breen
      Thomas L. Brejcha, Jr.                        Nicolaie Cocis
11    Thomas More Society                           Law Office ofNicolaie Cocis and Associates
      19 S. LaSalle Street, Suite 603               38975 Sky Canyon Drive, Suite 211
12    Chicago, IL 60603                             Mutrieta, CA 92563
      Email: pbreen@thomasmoresociety.org           Email: nic@cocislaw.com
13
      Email: tbrejcha@thomasmoresociety.org
                                                    Counsel for Defendant Sandra Susan Merritt
14    Counsel for Defendant David Daleiden
                                                    Matthew F. Heffron
15     Edward L. White ill                          501 Scoular Bldg.
16     Erik M. Zimmerman                            2027 Dodge Street
       American Center for Law and Justice          Omaha, NE 68102
17     3001 Plymouth Road, Suite 203                mheffron@bblaw. us
     . Ann Arbor, MI 48105
18     Email: elwhite3@yahoo.com
                                                    Counsel for David Daleiden
       Email: ezimmerman@aclj.otg
19
      Counsel for Defendant Troy Newman
20
21    Vladimir F. Kozina                            Michael Millen
22    Mayall Hurley P.C.                            Attorney at Law
      2453 Grand Canal Boulevard                    119 Calle Marguerita # 100
23    Stockton, CA 95207                            Los Gatos, CA 95032
      Email: vkozina@mayallaw.com                   Email: MikeMillen@aol.com
24
      Counsel for Defendant Troy Newman             Counsel for Defendant Albin Rhomberg
25

26

27

28

                                                    2
                                             PROOF OF SERVICE
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 60 of 105

     1   Horatio G. Mihet                             John A. Monaghan
         Jonathan D. Christman                        1000 Regent University Dr., RH-422
     2   Liberty Counsel                              Virginia Beach, VA 23464
         P.O. Box 540774                              jmonaghan@aclj.org
     3   Orlando, FL 32854
 4       hmihet@lc.org
                                                      Counsel for Defendant Trpy Newman
 5       Counsel for Defendant Sandra Susan Merritt
 6

 7
 8
 9

10

11
12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27

28

                                                      3
                                              PROOF OF SERVICE
    Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 61 of 105



























































                                                        EXHIBIT 96
                                                                        
                                                 
                                                 
                                                 
                                                 
                                                 
               Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 62 of 105




                           HotSpots for the period July 1 - August 31, 2015

     Contents
     Special S1.1mmer of 2015 Edition
        •   By the Numbers
        •   Thinking
        •   Resources
        •   More Numbers
        •   Upcoming Activities


     By the Nurn bent
            Metric                                   July       August     Monthly
                                                                           Average
                                                                           July/August
                                                                           2014

            # incidents reported                     402        447         128

            # affiliates reporting                   49         44         29

            # cities with incidents                  153        159        56

            % reports notifying local LE             16         22         22

            % reports notifying federal LE           6          9          3


     Thoughts on July and Cugust
     In case you were wondering why July and August felt like an incredible whirlwind of intensity, the numbers
     here speak for themselves. The total number of incidents reported for July and August was 849. An
     average two month period would be 256. And if you are feeling like things seem to be calming down, you'll
     be glad to know that between September 1 and September 15, 2015 we've had 73 incidents reported, very
     close to Planned Parenthood's "normal" pace.

     First, let us say thank you for diligently reporting through this time when there was plenty of other work to
     do. It was enormously helpful and it kept our fingers on the pulse, which was racing. We are often called to
     summarize for leadership at the national office "how things are going" at affiliates. Prompt and clear
     incident reporting is our lifeline when answering those questions, and those of federal law enforcement.
     Note that the number of affiliates reporting incidents jumped from an average of 29 per month last year to
     44 in July, and then to 49 in August this year. The number of cities impacted more than tripled.

     Observations on the incidents: The first video was released on July 14. We immediately experienced a
     significant jump in hate email and voice mail, followed by conventional mail (i.e. Harassment). The other




CONFIDENTIAL                                                                                               PP0001216
               Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 63 of 105

     category that took a big jump was Suspicious Calls. Most of these were asking "questions" about our
     participation in fetal tissue "sales''

     This sharp rise in suspicious calls and harassing communications statistically dwarfed a very sharp rise in
     protester incidents reported. As you know, we ask you to report protesters when you have an unusual
     number, a new group, new behaviors, activity at a site that is usually quiet, and/or situations that prompt
     you to call law enforcement. In June, you reported 29 protester related incidents which represented 25% of
     all incidents reported that month. In July you reported 71 protester related incidents (16.7% of total
     incidents) and in August 99 (22.1% of total incidents).

     Note that in a separate reporting effort, 43 affiliates reported over 26,000 protesters at 220 sites on August
     22, a "National Day of Protest." The increase in harassment, suspicious communications, and protesters
     also tracks to the affiliates whose staff were highlighted in the videos. Gulf Coast, Rocky Mountains and
     Pasadena all saw sharp jumps in total incidents over prior months.

     Arson: There have been three incidents of arson at Planned Parenthood affiliates since July 14. The first
     caused relatively minor damage at PP Illinois' health center in Aurora in July. At PP Gulf Coast's
     construction site for a new health center in New Orleans, a security guard's vehicle was completely
     destroyed by fire on August 1. And on September 4, PP Greater Washington and North Idaho's Pullman
     Washington health center was severely damaged by a fire bomb thrown through a window. No one was
     injured as a result of these fires, all of which took place at night. There have been no arrests in any of these
     incidents, but investigations are still active.

     What's Next? Just like you, we see these incidents of arson as danger signals. Extremists who are
     opposed to our work have been emboldened by this latest attack on Planned Parenthood. As the tide of
     public and political opinion turns in our favor, thanks to the amazing work being done by the
     communications, public affairs and legal teams at affiliates and the national office--and the common sense
     of the majority of the public--it is fair to worry about the frustration level of our opponents who are no longer
     confident that this will be the end of Planned Parenthood.

     We have shared these concerns in no uncertain terms with the Department of Justice, FBI, Marshal
     Service, and ATF in Washington, D.C., along side our colleagues from the National Abortion Federation.
     We continue to share all relevant incident reports and opposition research with federal law enforcement as
     appropriate. They are taking this spike in activity seriously and have been good partners, but they rely on
     us as a primary source of information.

     What should we be doing? Naturally we are thinking about this question, as are you. The temptation at a
     time like this is to quickly and assertively take actions visible to staff, that speak clearly to the affiliate's
     concern for the safety of its staff and patients. What we should avoid is making changes that are not
     sustainable or overreactions. If temporary measures are put in place at times of increased risk,
     communicate clearly about how and when those measures will be rolled back. We also should avoid
     sacrificing long term patient and staff experience for short term reassurance that is actually of limited
     effectiveness ..

     The reality here is that the list of things we need to do is the same list of things we know we should be
     doing all the time- we just don't always get to it, or we don't audit that it's being done. Perhaps this is an
     opportune time to leverage more resources to make sure you're getting to this "to do" list. Here is our list of
     actions we believe will serve you well in the long run:

         1. Make sure all the stuff you already have actually works and that you have a system for checking
            that regularly. By "stuff" we mean cameras that see what you need to see in all levels of light, DVRs
            that are recording and from which readable images can be extracted, panic alarms that staff know
            how to use and that are properly sending signals, access control or key inventory systems that
            authorize entrance only to people legitimately in your spaces, exterior lighting that is 100%




CONFIDENTIAL                                                                                                  PP0001217
                 Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 64 of 105

            functional and sufficient, intrusion and fire alarm systems have been tested etc. If you don't have all
            the stuff you need, get some bids, raise some money and/or apply for a security grant.
         2. Refresh your relationships with law enforcement. This is a powerful moment to communicate the
            idea that you have valid reasons to be concerned about the safety of your staff, patients, and
            facilities. Don't let these relationships get stale.
         3. Have at least a rudimentary opposition research effort that is looking at your local opposition groups
            and individuals. If you don't have something in place,                 :·----Reda-ciecf____
                                                                                       :would be glad to help you
            set something up. For most affiliates, a basic research-program·n-eecrnot take a lot of time, and the
            intelligence you gather will enhance both the security of your affiliate and your peace of mind.
         4. Build cross-functional communication at your affiliate so that security is included when planning
            fund-raising events, advocacy rallies, building renovation or construction, staff training, new staff
            orientation etc.
         5. Review protocols within your affiliate pertaining to non-disclosure/confidentiality agreements with
            staff, volunteers, partner organizations, and vendors. PPFA is working to refine recommendations
            around vetting meeting attendees and vendors, but in the meantime, these agreements are the
            essential building blocks of protecting sensitive and proprietary information.
     Other resources: Over the last several weeks we have created or refreshed some training tools and other
     documents you may find useful. They can be found on the PP Intranet. You are welcome to make them
     your own by making revisions in keeping with your internal policies and protocols, and/or branding these
     with your affiliate name etc. Here is what they are:

     [ HYPERLINK
     "https ://intra net. ppfa. org/ nati o na 1/asd/fi les/ affiliate_security_cons uIti ng_reso urces/ safety_and _privacy_ too Is/non
     engagementpolicydocx" \h] - useful with escorts and community advocates who may encounter opposition
     activity while representing you.

     [ HYPERLINK
     "https ://intra net. ppfa .o rg/ nation a1/asd/fi Ies/ affiliate_security_cons ulti ng_reso urces/grants/ secu ritygra ntp rogra m fy
     16reviseddoc" \h ] - including designated security funding for affiliates directly impacted by the video smear
     campaign

     [ HYPERLINK
     "https ://intra net. ppfa. org/ nati o na 1/asd/fi les/ affi Iiate_security_cons uIti ng_reso urces/tra in ing_too Is/med cphysicia ns
     afetypptx" \h ] - useful for orienting new providers or refreshing protocols with your existing providers

     [ HYPERLINK
     "https ://intra net. ppfa. org/ nati o na 1/asd/fi les/ affi Iiate_security_cons uIti ng_reso urces/tra in ing_too Is/ safety and secu ri
     tytipsforeducatorsdoc" \h] -also useful for anyone representing you in a public forum like a health fair

     [ HYPERLINK
     "https ://intra net. ppfa. org/ nati o na 1/asd/fi les/ affi Iiate_security_cons uIti ng_reso urces/tra in ing_tools/ safetya ndsecu ri
     tyforcommunityadvocatespptx" \h] -a training we did for partner organizations facing unexpected opposition
     activity as a consequence of being aligned with Planned Parenthood

     [ HYPERLINK
     "https ://intra net. ppfa. org/ nati o na 1/asd/fi les/ affiliate_security_cons uIti ng_reso urces/ safety_and _privacy_ too Is/rep u
     tationexecplusdatasheetpdf" \h] -an on-line reputation monitoring and privacy service available at a reduced
     rate to high profile affiliate staff or contracted providers who need to control access to their personal
     information online.

     Security Conference: We look forward to seeing you at the 2015 Affiliate Security Conference December
     1-2, in West Palm Beach, FL. We'll have more opportunities to learn and share there, including sessions on
     protecting your affiliate from infiltration and evaluating new security technology.




CONFIDENTIAL                                                                                                                         PP0001218
                 Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 65 of 105


     More Numbers


                                                                                %Total
                                                           #                   Incidents         %Total
                                            #Incidents Incidents Total July+     July+          Incidents
                Incident Type                  July     August     August       August         June 2015
          Arson/Attempted Arson                 1          1          2               0.2               0
                 Bomb Threat                    0          2          2               0.2               0
                    Burglary                    2          0          2               0.2               .9
                 Death Threat                   1          2          3               0.3               0
       Disruptive Person (pt., partner,
      family member, or other causing
                d istu rba nce)                18          7         25               2.9             6.0
     Fraud (suspected insurance fraud,
        identity theft, or use of false
                   identity)                    2          0          2               0.2               0
           Harassment- Security                189        192        381             44.8            14.8
                Injury (battery)                1          0          1               0.1               0
           Other Security Issues               24         24         48               5.6              7.8
                  Protesters                   71         99         170             20.0            28.9
     Security Incident in Neighborhood          2          1          3               0.3               0
                    Stalking                    2          0          2               0.2               0
                  Suspicious
         C a lls/Enco unters/1 nq u iries      64         66         130             15.3            29.7
            Suspicious Package                  3          4          7               0.8               .9
                     Threat                     4          6         10               1.2             2.6
                   Trespass                    10         21         31               3.6             6.9
                  Vandalism                     7         13         20               2.3              4.3
         Weapons Policy Violation               1          1          2               0.2              1.7
                Bio-Terrorism                   0          0          0                    0            0
               Chemical Attack                  0          0          0                    0            0
                     Death                      0          0          0                    0            0
     Internal Theft (theft by individuals
          assoc. with the agency)               0          0          0                    0           1.7
                    Invasion                    0          0          0                    0            0
                  Obstruction                   0          0          0                    0            0
                    Robbery                     0          0          0                    0            0
     Theft (theft of goods or property-
           use internal theft if by
              staff/volunteers)                 0          0          0                    0           1.7




CONFIDENTIAL                                                                                                 PP0001219
               Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 66 of 105

                                                                                         Total
                                                            #Incidents #Incidents        July+
           Affiliate                                        July       August            August
           PP of Greater Washington & North Idaho                   39              50            89
           PP Gulf Coast                                            25              61            86
           PP of the Rocky Mountains                                23              49            72
           PP of Greater Ohio                                       23              27            50
           PP of Greater Texas                                      30              17            47
           PP of the Heartland                                      17              22            39
           PP Pasadena and San Gabriel Valley                       15              20            35
           PP South Atlantic                                        17              18            35
           PP of Indiana and Kentucky                                8              23            31
           PP of the Pacific Southwest                               6              18            24
           PP Santa Barbara, Ventura, & San Luis Obispo             11              11            22
           PP of Southwest and Central Florida                      11              10            21
           PP of the St. Louis Region and Southwest MO               8              12            20
           PP of Wisconsin                                          12               8            20
           PP Northern California                                   11               7            18
           PP of Central and Greater Northern New Jersey             5              12            17
           PP Southeast                                             11               5            16
           PP of Montana                                             6               7            13
           Mt Baker PP                                               6               6            12
           PP Keystone                                              11               0            11
           PP Arizona                                                9               0             9
           PP of Illinois                                            8               0             8
           PP of the Great Northwest and Hawaiian Islands            8               0             8
           PP of South, East and North Florida                       0               7             7
           PP of Western Pennsylvania                                7               0             7
           PP Southwestern Oregon                                    0               7             7
           PP Los Angeles                                            6               0             6
           PP Southern New England                                   0               6             6
           PP of Central and Western New York                        5               0             5
           PP of Orange and San Bernardino Counties                  5               0             5
           PP Southern Finger Lakes                                  0               5             5
           PP Southwest Ohio Region                                  5               0             5




     Upcoming Activities
     September 23 - November 1 - National - 40 Days For Life

     September 22- 27- Philadelphia, PA- World Meeting of Families

     September 24- National- National Pro Life Chalk Day




CONFIDENTIAL                                                                                           PP0001220
                   Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 67 of 105

     September 25- Washington, DC- Value Voters Summit

     October 1 - 4- Orlando, FL- Operation Save America

     October 4- National -Annual Life Chain

     October 10 - National Day of Protest

     October 10- National Day of Protest v.2


      HotSpots is a summary of select incidents of harassment and violence directed at Planned Parenthood
     ,affi!Lat<ts._oa,tional offices, and other reproduct(l(f?_f}_f??!!fJ_qijl!_e_Et()viders. This summary is produced by
     i DOE1 012 i Director of Affiliate Security, andi           Redacted          :Program Coordinator. In deciding which
     ')iic!Cieiits-Finclude in the highlights, we selecteiflhe!Tiosrsenous incidents, some that serve as a
      reminder of incidents we need to plan for and those that may represent new trends.

     Questions regarding entries or editorial comment should be directed to [ HYPERLI NK
     "mailto:fi)oEi1-o12-i§lppfa.org" \h ]. HotSpots is sent to affiliate and national staff and a select list of law
     enforce'menfcohtacts. For instructions on incident reporting, please contact [ HYPERLINK
     "mailto:r·---R-eiiacieii' ___ @ppfa.org" \h ].
             ··-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-!




CONFIDENTIAL                                                                                                         PP0001221
    Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 68 of 105



























































                                                        EXHIBIT 135
                                                                        
                                                 
                                                 
                                                 
                                                 
                                                 
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 69 of 105




·1· · · · · · · · ·UNITED STATES DISTRICT COURT

·2· · · · · · · · NORTHERN DISTRICT OF CALIFORNIA

·3·   ·PLANNED PARENTHOOD· · · · · )
· ·   ·FEDERATION OF AMERICA,· · · )
·4·   ·INC., et al.,· · · · · · · ·)
· ·   · · · · · · · · · · · · · · ·)
·5·   · · · · · ·Plaintiff,· · · · )
· ·   · · · · · · · · · · · · · · ·)
·6·   ·v.· · · · · · · · · · · · · )· Case No. 3:16-CV-00236 (WHO)
· ·   · · · · · · · · · · · · · · ·)
·7·   ·THE CENTER FOR MEDICAL· · · )
· ·   ·PROGRESS, et al.,· · · · · ·)
·8·   · · · · · · · · · · · · · · ·)
· ·   · · · · · ·Defendants.· · · ·)
·9·   ·____________________________)

10

11

12

13

14· · · · · ·HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

15· · · · · · · · · ·VIDEOTAPED DEPOSITION OF

16· · · · · · · · · · · · TRAM NGUYEN

17· · · · · · · · · ·BURLINGAME, CALIFORNIA

18· · · · · · · · · THURSDAY, MARCH 21, 2019

19

20

21

22

23
· ·   ·Reported by:
24·   ·MICHAEL P. HENSLEY
· ·   ·RDR, CSR No. 14114
25·   ·No. 19-76474
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 70 of 105
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· · · · · · · · · · Burlingame, California
        ·2· · · · · · · · · ·Thursday, March 21, 2019
        ·3· · · · · · · · · · ·9:25 A.M. - 7:03 P.M.
        ·4· · · · · · · · · · · · · · ·-oOo-
09:24   ·5· · · · · ·THE VIDEOGRAPHER:· Good morning.· Here begins
        ·6· ·Media Number 1 in the deposition of Tram Nguyen in the
        ·7· ·matter of Planned Parenthood Federation of America Inc.
        ·8· ·versus Center For Medical Progress.· The case number is
        ·9· ·3:16-CV-00236.· This deposition -- today's date is
09:24   10· ·March 21st, 2019.· The time is approximately 9:25 A.M.
        11· ·This deposition is taking place at 600 Airport Road,
        12· ·Burlingame, California, 94010.· The videographer is
        13· ·Patrick Pacheco appearing on behalf of Sullivan Group of
        14· ·Court Reporters.
09:25   15· · · · · ·Would counsel please identify yourselves, and
        16· ·state whom you represent.
        17· · · · · ·MR. JONNA:· Good morning.· My name is Paul Jonna
        18· ·with the Freedom of Conscience Defense Fund.             I
        19· ·represent Defendant Center for Medical Progress, BioMax
09:25   20· ·Procurement Services, David Daleiden, and Adrian Lopez.
        21· · · · · ·MR. MONAGHAN:· John A. Monaghan on behalf of
        22· ·American Center for Law & Justice.· I represent Troy
        23· ·Newman.
        24· · · · · ·MS. GOTTLIEB:· Katie Beth Gottlieb on behalf of
09:25   25· ·Planned Parenthood Gulf Coast and Witness Tram Nguyen.


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                              7   YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 71 of 105
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· ·abided by this agreements?
        ·2· · · · · ·MS. STERK:· Objection.· Asked and answered.
        ·3· · · · · ·THE WITNESS:· I believe so.
        ·4· ·BY MR. JONNA:
17:15   ·5· ·Q.· · · Okay.
        ·6· · · · · ·MR. JONNA:· Take a quick look at Exhibit 1823.
        ·7· · · · · ·(Exhibit 1823 was marked for identification.)
        ·8· ·BY MR. JONNA:
        ·9· ·Q.· · · This is a document Bates stamped CM1434 through
17:16   10· ·CM1443.· It's an email from Robert Sarkis to Melissa
        11· ·Farrell, and it copies you and other people dated
        12· ·June 30, 2015.· And it attaches an agreement between
        13· ·BioMax and Planned Parenthood Gulf Coast.
        14· · · · · ·First of all, have you -- do you remember seeing
17:16   15· ·this document before?
        16· ·A.· · · I don't recall before yesterday.
        17· ·Q.· · · Okay.· And if you just turn to the last page of
        18· ·the document, Exhibit A, it says that the fee to Planned
        19· ·Parenthood Gulf Coast for a fetal liver would be $750,
17:17   20· ·and the fee for fetal liver and a thymus from the same
        21· ·POC would be $1,600.
        22· · · · · ·MS. STERK:· Objection.
        23· · · · · ·MR. JONNA:· I haven't asked a question yet.
        24· · · · · ·MS. STERK:· Sorry.
        25· · · · · · · · · · · · · · · ///


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                              363
                                                                                YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 72 of 105
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· ·BY MR. JONNA:
        ·2· ·Q.· · · Do you remember these terms?
        ·3· · · · · ·MS. STERK:· Objection.· Misrepresents the
        ·4· ·document.
17:17   ·5· · · · · ·THE WITNESS:· I don't recall.
        ·6· ·BY MR. JONNA:
        ·7· ·Q.· · · Okay.· Let's take a look at Exhibit 1824.
        ·8· · · · · ·(Exhibit 1824 was marked for identification.)
        ·9· ·BY MR. JONNA:
17:17   10· ·Q.· · · This is an email chain between you and Doe 9012,
        11· ·Bates stamped PP6147 to 6148 dated July 1st, 2015.· And
        12· ·the very bottom of the chain is just the same email we
        13· ·just saw, and then you forward it to Doe 9012, who is
        14· ·the region medical and surgical services director, who
17:18   15· ·we under is Diane Santos.
        16· · · · · ·Is that your understanding?
        17· · · · · ·MS. STERK:· I object to naming the Does on the
        18· ·record.
        19· · · · · ·Go ahead.
17:18   20· · · · · ·THE WITNESS:· Yes.
        21· ·BY MR. JONNA:
        22· ·Q.· · · Okay.· You forwarded the email to her.· You --
        23· ·to Ms. Santos.· You say "FYI, we are still trying to
        24· ·move forward with this."
17:18   25· · · · · ·She responds to you and says "Do you want to do


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                              364
                                                                                YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 73 of 105
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· ·this?"
        ·2· · · · · ·You respond to her and say "Yes, ma'am."
        ·3· · · · · ·Do you remember that exchange?
        ·4· ·A.· · · Not until yesterday.
17:18   ·5· ·Q.· · · Okay.· So you wanted to move forward with the
        ·6· ·contract we just saw with those price terms.
        ·7· · · · · ·MS. STERK:· Objection.· Mischaracterizes the
        ·8· ·document.· Mischaracterizes the testimony.· Vague.
        ·9· · · · · ·THE WITNESS:· I know I wanted to move forward
17:19   10· ·with it.· There were emails -- from what I recall
        11· ·earlier, there were emails in between.· Again, I'm
        12· ·not -- I don't make decisions on the agreements.· So I
        13· ·can't tell you that I saw this and agreed with the
        14· ·compensation or agreed with the agreement that was sent.
17:19   15· ·BY MR. JONNA:
        16· ·Q.· · · Is there anything in writing that says that you
        17· ·didn't agree with the compensation?
        18· · · · · ·MS. STERK:· Objection.· Vague.
        19· · · · · ·THE WITNESS:· No.
17:19   20· ·BY MR. JONNA:
        21· ·Q.· · · And why would Ms. Santos ask you if you want to
        22· ·do this if you have no say in the decision?
        23· · · · · ·MS. STERK:· Objection.· Vague.
        24· · · · · ·THE WITNESS:· I have the decision --
17:19   25· · · · · ·MS. STERK:· Calls for speculation.


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                              365
                                                                                YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 74 of 105
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· · · · · ·THE WITNESS:· Sorry.
        ·2· · · · · ·MS. STERK:· Sorry.
        ·3· · · · · ·THE WITNESS:· I have the decision on whether to
        ·4· ·operationalize.· So just because Missy agrees to an
17:19   ·5· ·agreement or to compensation or the specific details of
        ·6· ·the study, my role is to say whether or not I can
        ·7· ·operationalize this.· Is this -- will this impact
        ·8· ·patient care?· And so for me, that's my decision making
        ·9· ·in this process is whether or not something can be
17:20   10· ·operationalized on my floor and nothing to do with the
        11· ·agreement and compensation.
        12· ·BY MR. JONNA:
        13· ·Q.· · · You didn't express anywhere in writing any
        14· ·concerns with the proposed agreement; true?
17:20   15· · · · · ·MS. STERK:· Objection.· Vague.· Compound.· Calls
        16· ·for speculation.
        17· · · · · ·THE WITNESS:· Yeah, I haven't seen anything.
        18· ·BY MR. JONNA:
        19· ·Q.· · · What's that?
17:20   20· ·A.· · · I haven't seen anything, any of these emails.
        21· ·Q.· · · Do you recall anything where you raised a
        22· ·concern with the contract in writing?
        23· ·A.· · · I don't recall.
        24· ·Q.· · · Okay.· I'm going to hand you what we'll mark as
17:20   25· ·Exhibit 1826.


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                              366
                                                                                YVer1f
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 75 of 105
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


·1· ·STATE OF CALIFORNIA )
· · · · · · · · · · · · ·)· ss.
·2· ·COUNTY OF ALAMEDA· ·)

·3· · · · I, Michael Hensley, Certified Shorthand Reporter,

·4· ·Registered Diplomate Reporter, in and for the State of

·5· ·California, Certificate No. 1411413976,

·6· ·do hereby certify:

·7· · · · That the witness in the foregoing deposition was by

·8· ·me first duly sworn to testify to the truth, the whole

·9· ·truth, and nothing but the truth in the foregoing cause;

10· ·that said deposition was taken before me at the time and

11· ·place herein named; that said deposition was reported by

12· ·me in shorthand and transcribed, through computer-aided

13· ·transcription, under my direction; and that the

14· ·foregoing transcript is a true record of the testimony

15· ·elicited and proceedings had at said deposition.

16· · · · I do further certify that I am a disinterested

17· ·person and am in no way interested in the outcome of

18· ·this action or connected with or related to any of the

19· ·parties in this action or to their respective counsel.

20· · · · In witness whereof, I have hereunto set my hand

21· ·this 24th day of March, 2019.

22

23· ·______________________________________
· · ·Michael Hensley, CSR NO. 14114
24

25


                     THE SULLIVAN GROUP OF COURT REPORTERS
                                                                         459
    Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 76 of 105



























































                                                        EXHIBIT 136
                                                                        
                                                 
                                                 
                                                 
                                                 
                                                 
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 77 of 105




·1· · · · · · · · UNITED STATES DISTRICT COURT

·2· · · · · · · ·NORTHERN DISTRICT OF CALIFORNIA

·3

·4·   PLANNED PARENTHOOD FEDERATION OF )
· ·   AMERICA, INC., et al.,· · · · · ·)
·5·   · · · · · · · · · · · · · · · · ·)
· ·   · · · · · · · · Plaintiffs,· · · )
·6·   · · · · · · · · · · · · · · · · ·)
· ·   · · · · · vs.· · · · · · · · · · ) Case No. 3:16-CV-00236 (WHO)
·7·   · · · · · · · · · · · · · · · · ·)
· ·   THE CENTER FOR MEDICAL PROGRESS, )
·8·   et al.,· · · · · · · · · · · · · )
· ·   · · · · · · · · · · · · · · · · ·)
·9·   · · · · · · · · Defendants.· · · )
· ·   _________________________________)
10

11

12

13· · · · · HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY

14· · · · · · · · · VIDEOTAPED DEPOSITION OF

15· · · · · · · · · · ·KATHARINE SHEEHAN

16· · · · · · · · ·RANCHO SANTA FE, CALIFORNIA

17· · · · · · · · · ·THURSDAY, MAY 30, 2019

18

19

20

21

22

23
· ·   Reported by:
24·   LEESAH TERAN
· ·   CSR No. 12675
25·   19-79186
             Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 78 of 105
                            HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


           ·1· · Thursday, May 30th, 2019; Rancho Santa Fe, California
           ·2· · · · · · · · · · · · · 9:43 a.m.
           ·3· · · · · · · · · · · · · · - - -
           ·4· · · · · · THE VIDEOGRAPHER:· Good morning.· Here begins
09:43:27   ·5· Media No. 1 of the deposition of Katharine Sheehan in
           ·6· the matter of Planned Parenthood Federation America v.
           ·7· Center for Medical Progress.· This case is in the United
           ·8· States District Court, Northern District of California.
           ·9· The case number is 316-CV-002367(WHO).· Today's date is
09:43:56   10· May 30th, 2019.· This deposition is taking place at
           11· 16236 San Dieguito Road, Suite 3-15, Rancho Santa Fe,
           12· California.· The videographer is Jake Thompson appearing
           13· on behalf of the Sullivan Group of Court Reporters.
           14· · · · · · Would counsel please identify yourselves and
09:44:19   15· state whom you represent.
           16· · · · · · MR. BREEN:· Peter Breen on behalf of Defendant
           17· David Daleiden.
           18· · · · · · MR. KAMRAS:· Jeremy Kamras of Arnold & Porter
           19· on behalf of the witness and Plaintiffs.
09:44:32   20· · · · · · MS. SKADDAN:· Tracy Skaddan, General Counsel
           21· for Planned Parenthood of the Pacific Southwest.
           22· · · · · · MR. BREEN:· On the phone?
           23· · · · · · MR. WHITE:· Edward White on behalf of the
           24· America Center for Law and Justice and the Defendant
09:44:46   25· Troy Newman.


                                                                                 6
                             THE SULLIVAN GROUP OF COURT REPORTERS                YVer1f
             Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 79 of 105
                            HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


10:25:53   ·1· · · ·A.· ·Since 1999.
           ·2· · · ·Q.· ·Okay.
           ·3· · · · · · Did the -- did the relationship between
           ·4· Planned Parenthood of Pacific Southwest begin in 1999
10:26:06   ·5· with ABR?
           ·6· · · ·A.· ·As far as I know, yes.
           ·7· · · ·Q.· ·Okay.
           ·8· · · · · · And then calling your attention to page 2 of
           ·9· the exhibit.· Does -- do you recognize the agreement?
10:26:18   10· It says "This agreement was made as of June 1, 1999 by
           11· Advance Bioscience Resources, Inc., ABR" -- et cetera,
           12· et cetera, et cetera -- "and Planned Parenthood of San
           13· Diego and Riverside Counties, a professional
           14· corporation."
10:26:36   15· · · ·A.· ·Yes.
           16· · · ·Q.· ·And why do you recognize the agreement?
           17· · · · · · MR. KAMRAS:· Objection.· Vague.· And --
           18· BY MR. BREEN:
           19· · · ·Q.· ·Let me ask you this --
10:26:47   20· · · · · · MR. KAMRAS:· I'm not sure what you're asking.
           21· · · · · · MR. BREEN:· Well, I'll rephrase just based on
           22· the witness looking to her attorney, I'm assuming.
           23· BY MR. BREEN:
           24· · · ·Q.· ·Had you seen this agreement prior to one week
10:26:58   25· ago?


                                                                                 46
                             THE SULLIVAN GROUP OF COURT REPORTERS                YVer1f
             Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 80 of 105
                            HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


10:27:00   ·1· · · ·A.· ·Not that I remember.
           ·2· · · ·Q.· ·Okay.
           ·3· · · · · · How long did PPPSW have a relationship with
           ·4· ABR or does it continue to today?
10:27:27   ·5· · · ·A.· ·It continues.
           ·6· · · ·Q.· ·Okay.
           ·7· · · · · · And then has PPPSW had any other relationships
           ·8· with other tissue procurement companies?
           ·9· · · ·A.· ·No.
10:27:42   10· · · ·Q.· ·Okay.
           11· · · · · · Has PPPSW had any other relationships with
           12· researchers to procure fetal tissue?
           13· · · ·A.· ·Yes.
           14· · · ·Q.· ·Okay.
10:27:55   15· · · · · · And which -- and I'll ask just one more
           16· question.· Has PPPSW had any relationships with research
           17· institutions in relation to procurement of fetal tissue?
           18· · · ·A.· ·Yes.
           19· · · ·Q.· ·Okay.
10:28:09   20· · · · · · And maybe -- when I say "researchers" and
           21· "research institutions" do you -- is it fair to say you
           22· would see those terms as interchangeable?
           23· · · ·A.· ·I think you're asking me if we have a
           24· relationship with specific researchers and the
10:28:25   25· institution that they work for?


                                                                                 47
                             THE SULLIVAN GROUP OF COURT REPORTERS                YVer1f
             Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 81 of 105
                            HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


15:24:02   ·1· BY MR. BREEN:
           ·2· · · ·Q.· ·And, again, this is still you on the video,
           ·3· correct?
           ·4· · · ·A.· ·Yes.
15:24:05   ·5· · · ·Q.· ·Okay.
           ·6· · · · · · And when you referred to the ten-year
           ·7· relationship on the video segment, you're referring to
           ·8· the relationship that PPPSW has with ABR, correct?
           ·9· · · ·A.· ·Correct.
15:24:22   10· · · ·Q.· ·Okay.
           11· · · · · · As well, you had said in the video that we
           12· just renegotiated the contract with ABR.· Do you recall
           13· making that statement?
           14· · · ·A.· ·At that time?
15:24:37   15· · · ·Q.· ·Correct.
           16· · · ·A.· ·No.
           17· · · ·Q.· ·Okay.
           18· · · · · · And to what were you referring to when you
           19· said "we just renegotiated the contract with ABR?"
15:24:56   20· · · ·A.· ·I believe it is in reference to a meeting we
           21· had with Linda Tracy about a specialized program that
           22· they were trying to start for federal research,
           23· federally funded, and that it required a higher level of
           24· time and staff involvement, different levels of --
15:25:21   25· different management of the tissue, and so it wasn't, I


                                                                                 166
                             THE SULLIVAN GROUP OF COURT REPORTERS                 YVer1f
             Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 82 of 105
                            HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


15:25:29   ·1· guess, just a few days before that meeting, but it was
           ·2· in my brain about my last interaction with ABR,
           ·3· probably, and that's it.
           ·4· · · ·Q.· ·Okay.
15:25:42   ·5· · · · · · And then do you recall if the contract was
           ·6· signed between PPPSW and ABR in relation to the
           ·7· government-level collections that you referenced in the
           ·8· video?
           ·9· · · ·A.· ·It was not signed.
15:26:04   10· · · ·Q.· ·And why not?
           11· · · ·A.· ·I don't know.
           12· · · ·Q.· ·Okay.
           13· · · · · · Did -- did PPPSW perform any government-level
           14· collections, using that term as you said in the video?
15:26:21   15· · · ·A.· ·No.
           16· · · ·Q.· ·And do you know why not?
           17· · · ·A.· ·No.
           18· · · ·Q.· ·Okay.
           19· · · · · · Have you ever heard of regulated tissue
15:26:30   20· acquisition?
           21· · · ·A.· ·Yes.
           22· · · ·Q.· ·Okay.
           23· · · · · · And what is that?
           24· · · ·A.· ·I think that's exactly what we were talking
15:26:36   25· about.


                                                                                 167
                             THE SULLIVAN GROUP OF COURT REPORTERS                 YVer1f
             Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 83 of 105
                            HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


15:26:37   ·1· · · ·Q.· ·Okay.
           ·2· · · · · · And has PPPSW ever engaged in sterile tissue
           ·3· collection?
           ·4· · · ·A.· ·No.
15:26:51   ·5· · · ·Q.· ·All right.
           ·6· · · · · · Did -- so you said you had a meeting with
           ·7· Linda Tracy.· Did she express whether the regulated --
           ·8· I'm sorry.· Strike that.
           ·9· · · · · · As to the government-level collections, your
15:27:17   10· phrase from the video, are you aware of ABR doing such
           11· government-level collections at other abortion
           12· facilities?
           13· · · ·A.· ·No.
           14· · · ·Q.· ·Okay.
15:27:31   15· · · · · · Did Ms. Tracy convey information about how a
           16· government-level collection would work in the meetings
           17· with you?
           18· · · ·A.· ·Yes.
           19· · · ·Q.· ·Okay.
15:27:42   20· · · · · · Did she express that they -- that ABR had
           21· experience with government-level collections in that
           22· meeting with you?
           23· · · ·A.· ·I don't recall.
           24· · · ·Q.· ·Okay.
15:27:51   25· · · · · · Did ABR provide you with any paperwork related


                                                                                 168
                             THE SULLIVAN GROUP OF COURT REPORTERS                 YVer1f
             Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 84 of 105
                            HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


15:27:57   ·1· to their program of government-level collections?
           ·2· · · ·A.· ·I don't recall.
           ·3· · · ·Q.· ·Okay.
           ·4· · · · · · Do you recall if there was any sort of
15:28:06   ·5· presentation at the meeting with Ms. Tracy?
           ·6· · · ·A.· ·I believe it was just a discussion.
           ·7· · · ·Q.· ·Okay.
           ·8· · · · · · How frequently would you be in a meeting with
           ·9· Ms. Tracy during that time frame of 1999 to 2013?
15:28:26   10· · · ·A.· ·Rare -- very rare.
           11· · · ·Q.· ·Would you ever see her socially?
           12· · · ·A.· ·No.
           13· · · ·Q.· ·Were there other individuals at PPPSW that
           14· would have met more regularly with Ms. Tracy?
15:28:42   15· · · · · · MR. KAMRAS:· Foundation.
           16· · · · · · THE WITNESS:· I believe other people were
           17· meeting if there were other contracts to be discussed,
           18· but I was not part of that.
           19· BY MR. BREEN:
15:28:52   20· · · ·Q.· ·Okay.
           21· · · · · · And do you know of any other contracts between
           22· PPPSW and ABR besides the fetal tissue contract that we
           23· have been discussing?
           24· · · ·A.· ·No.
15:29:01   25· · · ·Q.· ·Okay.


                                                                                 169
                             THE SULLIVAN GROUP OF COURT REPORTERS                 YVer1f
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 85 of 105
                    HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


·1· STATE OF CALIFORNIA· )
· · · · · · · · · · · · · ss.
·2· COUNTY OF SAN DIEGO· )

·3

·4· · · · · · I, Leesah Teran, C.S.R. No. 12675, in and for

·5· the State of California, do hereby certify:

·6· · · · · · That prior to being examined, the witness

·7· named in the foregoing deposition was by me duly sworn

·8· to testify to the truth, the whole truth, and nothing

·9· but the truth;

10· · · · · · That said deposition was taken down by me in

11· shorthand at the time and place therein named and

12· thereafter reduced to typewriting under my direction,

13· and the same is a true, correct, and complete transcript

14· of said proceedings;

15· · · · · · That if the foregoing pertains to the original

16· transcript of a deposition in a Federal Case, before

17· completion of the proceedings, review of the transcript

18· (X) was ( ) was not required.

19· · · · · · I further certify that I am not interested in

20· the event of the action.

21· · · · · · Witness my hand this 3rd day of

22· June, 2019.

23
· · · · · · · · · · ·____________________________
24· · · · · · · · · ·Certified Shorthand Reporter
· · · · · · · · · · ·for the State of California
25


                                                                         251
                     THE SULLIVAN GROUP OF COURT REPORTERS
    Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 86 of 105



























































                                                        EXHIBIT 137
                                                                        
                                                 
                                                 
                                                 
                                                 
                                                 
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 87 of 105




·1· · · · · · IN THE UNITED STATES DISTRICT COURT

·2· · · · · · · NORTHERN DISTRICT OF CALIFORNIA

·3

·4

·5·   ·PLANNED PARENTHOOD FEDERATION· ·)
· ·   ·OF AMERICA, INC., et al.,· · · ·)
·6·   · · · · · · · · · · · · · · · · ·)
· ·   · · · · · · · · · Plaintiffs,· · )
·7·   · · · · · · · · · · · · · · · · ·)
· ·   ·vs.· · · · · · · · · · · · · · ·) No. 3:16-cv-00236
·8·   · · · · · · · · · · · · · · · · ·)· · ·(WHO)
· ·   ·THE CENTER FOR MEDICAL PROGRESS,)
·9·   ·et al.,· · · · · · · · · · · · ·)
· ·   · · · · · · · · · · · · · · · · ·)
10·   · · · · · · · · · Defendants.· · )
· ·   ·________________________________)
11

12

13· · · · · ·HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY

14· · · · · · · · · ·VIDEOTAPED DEPOSITION OF

15· · · · · · · · · · · ·DEBORAH VANDERHEI

16· · · · · · · · · · BURLINGAME, CALIFORNIA

17· · · · · · · · · ·WEDNESDAY, APRIL 3, 2019

18

19

20

21

22

23
· ·   ·Reported by:
24·   ·ANDREA M. IGNACIO, CSR, RPR, CRR, CCRR, CLR
· ·   ·CSR LICENSE NO. 9830
25·   ·NO. 19-76727
             Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 88 of 105
                     HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· · · · · · · · · ·BURLINGAME, CALIFORNIA
        ·2· · · · · · · · · WEDNESDAY, APRIL 3, 2019
        ·3· · · · · · · · · · · · ·9:39 A.M.
        ·4
        ·5
        ·6
        ·7· · · · · ·THE VIDEOGRAPHER:· Good morning.· Here begins
        ·8· ·Media No. 1 in the deposition of Deborah VanDerhei.
        ·9· · · · · ·In the matter of Planned Parenthood
09:39   10· ·Federation of America Inc. versus Center for Medical
        11· ·Progress.
        12· · · · · ·This case is in the United States District
        13· ·Court for the Northern District of California.· And
        14· ·the case number is 3:16-cv-00236.
09:39   15· · · · · ·Today's date is April 3rd, 2019.· The time is
        16· ·approximately 9:39 a.m.· This deposition is taking
        17· ·place at 600 Airport Road, Burlingame, California
        18· ·94010.
        19· · · · · ·The videographer is Patrick Pacheco,
09:40   20· ·appearing on behalf of the Sullivan Group of Court
        21· ·Reporters.
        22· · · · · ·Would counsel please identify yourselves and
        23· ·state whom you represent.
        24· · · · · ·MR. BREEN:· Peter Breen on behalf of
09:40   25· ·Defendant David Daleiden.


                             THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                 9   YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 89 of 105
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· · · ·A· ·No, I didn't say that.
        ·2· · · ·Q· ·Okay.· You knew it was --
        ·3· · · ·A· ·I was trying to differentiate when I said I
        ·4· ·know of an affiliate that is in Northern California --
16:33   ·5· · · ·Q· ·Okay.
        ·6· · · ·A· ·-- that donated tissue.· I am not saying it
        ·7· ·is Planned Parenthood of Northern California or
        ·8· ·Planned Parenthood of Mar Monte or any other
        ·9· ·affiliates that were -- that resided in Northern
16:33   10· ·California at that time.
        11· · · ·Q· ·And when did you learn that there was an
        12· ·affiliate in Northern California providing fetal
        13· ·tissue procurement?
        14· · · · · ·MS. BOMSE:· Objection; vague and ambiguous.
16:34   15· · · · · ·THE WITNESS:· When I started my job, I did a
        16· ·site visit and -- at an affiliate, which I do not
        17· ·recall, and I learned then that they were part of the
        18· ·tissue donation program.
        19· · · · · ·MR. BREEN:· Okay.
16:34   20· · · ·Q· ·And did you learn -- so -- and do you know
        21· ·today -- you don't recall at all which affiliate you
        22· ·visited at that time?
        23· · · ·A· ·That's right.
        24· · · ·Q· ·Okay.
16:34   25· · · ·A· ·I did many affiliate visits then.


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                              258
                                                                                YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 90 of 105
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· · · ·Q· ·Okay.· Are you aware -- well, did you ever
        ·2· ·become aware that Planned Parenthood of Northern
        ·3· ·California had provided -- had performed fetal tissue
        ·4· ·procurement prior to the release of the videos?
16:35   ·5· · · · · ·MS. BOMSE:· Objection; vague and ambiguous.
        ·6· · · · · ·THE WITNESS:· So perhaps I wasn't clear.                 I
        ·7· ·can understand that.
        ·8· · · · · ·If I was in that affiliate doing the
        ·9· ·affiliate visit, then I knew that it was that
16:35   10· ·affiliate.· I don't know which affiliate I was in --
        11· · · · · ·MR. BREEN:· Okay.
        12· · · · · ·THE WITNESS:· -- when I first started.
        13· · · · · ·MR. BREEN:· Okay.
        14· · · ·Q· ·And what -- so what -- what did you learn
16:35   15· ·during that site visit about fetal tissue procurement,
        16· ·if anything?
        17· · · ·A· ·That people were interviewed, consented,
        18· ·et cetera, for an abortion procedure before they were
        19· ·approached about fetal tissue donation.
16:35   20· · · ·Q· ·Okay.· And then, do you recall whether that
        21· ·site was partnered with a for profit, or were they
        22· ·partnering with a tissue procurement organization?
        23· · · ·A· ·I don't know if they were partnered with a
        24· ·tissue procurement organization.
16:36   25· · · ·Q· ·Okay.· Did you discuss at all where the


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                  259
                                                                                    YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 91 of 105
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· ·tissue that was collected would be sent?
        ·2· · · ·A· ·No.
        ·3· · · ·Q· ·Okay.· Did you discuss anything else about
        ·4· ·the tissue procurement process, besides that there had
16:36   ·5· ·been -- there is a separate consenting process?
        ·6· · · · · ·MS. BOMSE:· Objection; lacks foundation;
        ·7· ·misstates her testimony.
        ·8· · · · · ·MR. BREEN:· Q.· What else did you discuss, as
        ·9· ·part of your site visit involving fetal tissue
16:36   10· ·procurement.
        11· · · ·A· ·Actually, we didn't discuss anything.
        12· · · ·Q· ·Okay.· As you sit here today, are you aware
        13· ·that Planned Parenthood of Northern California did
        14· ·fetal tissue procurement prior to the release of the
16:36   15· ·videos?
        16· · · ·A· ·So as I stated before, I don't know that --
        17· ·if that was the affiliate that I was in.· Then if I
        18· ·can confirm if that was the affiliate that I was in,
        19· ·then I could confirm that I knew that.
16:37   20· · · ·Q· ·Okay.
        21· · · ·A· ·I can't confirm that was the affiliate I was
        22· ·in.
        23· · · ·Q· ·Okay.· And then, are there records of your
        24· ·site visits?
16:37   25· · · ·A· ·No longer.


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                              260
                                                                                YVer1f
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 92 of 105
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


·1· · · · · · · · CERTIFICATE OF REPORTER

·2

·3· · · · · ·I, ANDREA M. IGNACIO, hereby certify that the

·4· ·witness in the foregoing deposition was by me duly

·5· ·sworn to tell the truth, the whole truth, and nothing

·6· ·but the truth in the within-entitled cause;

·7· · · · · ·That said deposition was taken in shorthand

·8· ·by me, a disinterested person, at the time and place

·9· ·therein stated, and that the testimony of the said

10· ·witness was thereafter reduced to typewriting, by

11· ·computer, under my direction and supervision;

12· · · · · ·That before completion of the deposition,

13· ·review of the transcript [ ] was [x] was not

14· ·requested.· If requested, any changes made by the

15· ·deponent (and provided to the reporter) during the

16· ·period allowed are appended hereto.

17· · · · · ·I further certify that I am not of counsel or

18· ·attorney for either or any of the parties to the said

19· ·deposition, nor in any way interested in the event of

20· ·this cause, and that I am not related to any of the

21· ·parties thereto.

22· ·Dated: April 4, 2019

23
· · · · · · · · · · · · ·_________________________________
24· · · · · · · · · · · ·ANDREA M. IGNACIO
· · · · · · · · · · · · ·RPR, CRR, CCRR, CLR, CSR No. 9830
25


                     THE SULLIVAN GROUP OF COURT REPORTERS
                                                                         371
    Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 93 of 105



























































                                                        EXHIBIT 138
                                                                        
                                                 
                                                 
                                                 
                                                 
                                                 
Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 94 of 105




 · · · · · · · UNITED STATES DISTRICT COURT

 · · · · · · ·NORTHERN DISTRICT OF CALIFORNIA

 · · · · · · · · · SAN FRANCISCO DIVISION



 PLANNED PARENTHOOD FEDERATION )
 OF AMERICA, INC., et al.,· · ·)
 · · · · · · · · · · · · · · · )
 · · · · · Plaintiffs,· · · · ·)
 · · · · · · · · · · · · · · · )
 · · ·vs.· · · · · · · · · · · )· CASE NO. 3:16-cv-00236
 · · · · · · · · · · · · · · · )· · · · · ·(WHO)
 CENTER FOR MEDICAL PROGRESS,· )
 et al.,· · · · · · · · · · · ·)
 · · · · · · · · · · · · · · · )
 · · · · · Defendants.· · · · ·)
 ______________________________)




 · · · · · ·CONFIDENTIAL, ATTORNEYS' EYES ONLY

 · · · · · · · VIDEO RECORDED DEPOSITION OF

 · · · · · · · · · · · · JON DUNN

 · · · · · · · · · ·IRVINE, CALIFORNIA

 · · · · · · · · · · · MAY 9, 2019




 Reported by:
 DEBBIE STRICKLAND
 CSR 9036
 No. 19-78512



                                        rc?GTHE SULLIVAN GROUP
                                        ~ OF COURT REPORTERS
                                                  SU L L I VA N CO U lU R E PORT E RS.COM

                                          PHONE   855.525.3860       I 323.938.8750
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 95 of 105
                      CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· · · ·Q· · Do you remember there -- if DaVinci provided
        ·2· ·you with a template agreement to use?
        ·3· · · · · · MS. MAYO:· Objection.· Vague, misstates the
        ·4· ·testimony.
11:36   ·5· · · · · · THE WITNESS:· To my knowledge, they did not.
        ·6· ·BY MR. JONNA:
        ·7· · · ·Q· · Do you remember if DaVinci made any comments
        ·8· ·or suggested edits to the agreement before they signed
        ·9· ·it?
11:36   10· · · ·A· · I --
        11· · · · · · MS. MAYO:· Objection.· Calls for speculation.
        12· · · · · · THE WITNESS:· I don't recall.
        13· ·BY MR. JONNA:
        14· · · ·Q· · Okay.· Let's take a look at 1201.· This is a
11:37   15· ·Specimen Donation Agreement between Novogenix and
        16· ·PPLA.· Just take a look at the agreement.· I don't
        17· ·have a lot of substantive questions about it, but I
        18· ·just want you to flip through it and get familiar with
        19· ·it.
11:37   20· · · · · · Do you know what Novogenix Laboratories, LLC
        21· ·is?
        22· · · ·A· · I do not.
        23· · · · · · (Exhibit 1201 was marked for
        24· · · · · · identification and is attached
        25· · · · · · in a separate volume thereto.)


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                              79
                                                                               YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 96 of 105
                      CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· ·BY MR. JONNA:
        ·2· · · ·Q· · Have you ever heard of them before?
        ·3· · · ·A· · No.
        ·4· · · ·Q· · Do you know if PPLA asked you for a sample
11:38   ·5· ·Specimen Donation Agreement before they partnered up
        ·6· ·with Novogenix?
        ·7· · · ·A· · I don't recall.
        ·8· · · ·Q· · Do you remember talking to PPLA about their
        ·9· ·own fetal tissue donation program?
11:38   10· · · ·A· · I did not speak to them about any specifics
        11· ·of their fetal tissue donation program, no.
        12· · · ·Q· · Did you ever speak to them generally about
        13· ·their fetal tissue donation program?
        14· · · · · · MS. MAYO:· Objection.· Vague.
11:38   15· · · · · · THE WITNESS:· Only to the extent that I was
        16· ·aware that they were embarking on one around the same
        17· ·time we were.· Other than that, I had no knowledge of
        18· ·their program.
        19· ·BY MR. JONNA:
11:38   20· · · ·Q· · Did you speak to Mary Gatter?
        21· · · ·A· · I did not.
        22· · · ·Q· · Did you speak to their CEO?
        23· · · · · · MS. MAYO:· Objection.· Vague.
        24· · · · · · THE WITNESS:· I don't specifically recall,
11:39   25· ·but that's who I likely would have spoken to if I had


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                              80
                                                                               YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 97 of 105
                      CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· ·had a conversation about it.
        ·2· ·BY MR. JONNA:
        ·3· · · ·Q· · Who was their CEO at that time?
        ·4· · · ·A· · Rebecca Isaacs I believe at the time.
11:39   ·5· · · ·Q· · Do you remember anything about your
        ·6· ·conversation with Rebecca about their fetal tissue
        ·7· ·program?
        ·8· · · ·A· · I do not.
        ·9· · · ·Q· · Do you know if they used the same lawyer that
11:39   10· ·you used to draft this agreement?
        11· · · · · · MS. MAYO:· Objection.· Calls for speculation.
        12· · · · · · THE WITNESS:· I have no knowledge of what
        13· ·attorney they may have used to draft their -- their
        14· ·contract.
11:39   15· ·BY MR. JONNA:
        16· · · ·Q· · Would you agree that these two contracts look
        17· ·nearly identical?
        18· · · · · · MS. MAYO:· Objection.· Vague, relevance,
        19· ·calls for a legal conclusion.
11:39   20· · · · · · THE WITNESS:· Yeah.· Not being a lawyer and
        21· ·not having really compared them that closely, I'm not
        22· ·going to comment on that.
        23· ·BY MR. JONNA:
        24· · · ·Q· · Would you agree that the format looks nearly
11:40   25· ·identical?


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                              81
                                                                               YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 98 of 105
                      CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· · · · · · MS. MAYO:· Objection.· Relevance, vague.
        ·2· · · · · · THE WITNESS:· They look similar.
        ·3· ·BY MR. JONNA:
        ·4· · · ·Q· · Do you know if these contracts were created
11:40   ·5· ·around the same time?
        ·6· · · · · · MS. MAYO:· Objection.· Calls for speculation.
        ·7· · · · · · THE WITNESS:· I don't know.
        ·8· · · · · · MS. MAYO:· And the documents speak for
        ·9· ·themselves.
11:40   10· ·BY MR. JONNA:
        11· · · ·Q· · Okay.· Let's take a look at the next exhibit,
        12· ·2803.
        13· · · · · · Before we get to 2803, do you remember if
        14· ·PPFA ever provided you with a template for a Specimen
11:41   15· ·Donation Agreement?
        16· · · ·A· · I don't specifically remember, but to the
        17· ·best of my knowledge, they did not.
        18· · · ·Q· · Do you remember ever asking PPFA for their
        19· ·feedback on the Specimen Donation Agreement that you
11:41   20· ·entered into with DaVinci?
        21· · · ·A· · I don't recall having done so.
        22· · · ·Q· · Okay.· If you don't mind, I'd like you to
        23· ·just look at the two agreements side by side.· I think
        24· ·you have loose copies there if you want.· That's
11:41   25· ·probably easier.


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                              82
                                                                               YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 99 of 105
                      CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· · · · · · So take a look at Section 1 in both documents
        ·2· ·under Specimens.· Do you agree that those two
        ·3· ·paragraphs are nearly identical?
        ·4· · · · · · MS. MAYO:· Objection.· The documents speak
11:42   ·5· ·for themselves, vague, calls for a legal conclusion.
        ·6· · · · · · THE WITNESS:· They appear to be very similar.
        ·7· ·BY MR. JONNA:
        ·8· · · ·Q· · Same thing with Section 2, Use of Specimens?
        ·9· · · · · · MS. MAYO:· Objection.· The documents speak
11:42   10· ·for themselves.· Mischaracterizes the document.
        11· · · · · · THE WITNESS:· The two paragraphs do not
        12· ·appear to be that similar to me.
        13· ·BY MR. JONNA:
        14· · · ·Q· · Take a look at the Section 4 in the Novogenix
11:43   15· ·contract.· Do you see that section Payment?
        16· · · ·A· · I do.
        17· · · ·Q· · Do you remember if that section was included
        18· ·in the DaVinci contract and then later removed?
        19· · · ·A· · There was never a section regarding payment
11:44   20· ·in our contract with DaVinci.
        21· · · ·Q· · And you see that the PPLA contract is
        22· ·executed in 2010 and the -- the PPLA contract is
        23· ·executed in 2010 and the PPOSBC contract is executed
        24· ·in 2008.
11:44   25· · · · · · Do you see that?


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                              83
                                                                               YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 100 of 105
                      CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· · · · · · MS. MAYO:· Objection.· Documents speak for
        ·2· ·themselves, assumes facts, lacks foundation.
        ·3· · · · · · THE WITNESS:· Yes.· I see the dates.
        ·4· ·BY MR. JONNA:
11:44   ·5· · · ·Q· · Do you have any knowledge whatsoever as to
        ·6· ·how PPLA's -- PPLA was able to obtain a contract with
        ·7· ·substantially similar language as PPOSBC?
        ·8· · · · · · MS. MAYO:· Objection.· The documents speak
        ·9· ·for themselves, asked and answered, calls for
11:44   10· ·speculation, lacks foundation.
        11· · · · · · THE WITNESS:· I have already told you I have
        12· ·no recollection of speaking to PPLA about our
        13· ·agreement, so the answer is no.
        14· ·BY MR. JONNA:
11:45   15· · · ·Q· · Do you have any recollection of speaking to
        16· ·PPLA about their agreement?
        17· · · ·A· · To the best of my knowledge, I never spoke to
        18· ·PPLA about their agreement.
        19· · · ·Q· · Do you have any knowledge of speaking to PPFA
11:45   20· ·about your agreement with DaVinci?
        21· · · · · · MS. MAYO:· Objection.· Asked and answered.
        22· · · · · · THE WITNESS:· No.
        23· ·BY MR. JONNA:
        24· · · ·Q· · Do you have any knowledge of speaking to
11:45   25· ·anyone about your agreement with DaVinci other than


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                               84
                                                                                YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 101 of 105
                      CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· ·your attorney, Steve Lipton?
        ·2· · · · · · MS. MAYO:· Objection.· Vague, overbroad.
        ·3· · · · · · THE WITNESS:· I don't recall speaking to
        ·4· ·anyone other than my attorney and DaVinci.
11:45   ·5· ·BY MR. JONNA:
        ·6· · · ·Q· · Do you recall if you or if anyone from PPOSBC
        ·7· ·sent your contract with DaVinci to PPLA?
        ·8· · · · · · MS. MAYO:· Objection.· Calls for speculation.
        ·9· · · · · · THE WITNESS:· I think I already answered that
11:45   10· ·question.· I do not recall ever sending or having
        11· ·anyone send our agreement to PPLA.
        12· ·BY MR. JONNA:
        13· · · ·Q· · Okay.· I'm asking you in your capacity as a
        14· ·30(b)(6) witness for the organization, so I'm not just
11:46   15· ·asking about you personally.· But does your
        16· ·organization have any knowledge of -- as to whether
        17· ·this contract was sent over to PPLA before they
        18· ·entered into their agreement with Novogenix?
        19· · · · · · MS. MAYO:· Beyond the scope, mischaracterizes
11:46   20· ·the 30(b)(6) requirements, calls for a legal
        21· ·conclusion.
        22· · · · · · THE WITNESS:· I don't know how I can have a
        23· ·recollection other than my own, and I've already told
        24· ·you I don't recall having done so.
11:46   25· ·///


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                               85
                                                                                YVer1f
          Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 102 of 105
                      CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


        ·1· ·BY MR. JONNA:
        ·2· · · ·Q· · But to prepare for your deposition today,
        ·3· ·you're not relying only on your own recollection.· You
        ·4· ·also did your own homework, so to speak, to get up to
11:46   ·5· ·speed with the claims and defenses and issues in this
        ·6· ·case; correct?
        ·7· · · · · · MS. MAYO:· Objection.· Calls for a legal
        ·8· ·conclusion, mischaracterizes the federal rules of
        ·9· ·civil procedure, vague.
11:47   10· · · · · · THE WITNESS:· I already told you that I met
        11· ·with my attorney to prepare for this deposition.
        12· · · · · · MS. MAYO:· Argumentative.
        13· ·BY MR. JONNA:
        14· · · ·Q· · Do you remember if PPLA ever reached out to
11:47   15· ·your organization to ask about -- or ask for your
        16· ·feedback on their contract with Novogenix?
        17· · · · · · MS. MAYO:· Objection.· Asked and answered.
        18· · · · · · THE WITNESS:· I've never seen this contract
        19· ·before.· I have no recollection of their reaching out
11:47   20· ·to me for any feedback on it or any other contract
        21· ·related to their fetal tissue program.
        22· ·BY MR. JONNA:
        23· · · ·Q· · Okay.
        24· · · · · · Okay.· Let's take a look at 2803.· This is an
11:48   25· ·email chain Bates stamped PP-5600.· The first email in


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                               86
                                                                                YVer1f
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 103 of 105
                      CONFIDENTIAL - ATTORNEYS' EYES ONLY TRANSCRIPT


·1· ·STATE OF CALIFORNIA· · )
· · · · · · · · · · · · · · )· SS.
·2· ·COUNTY OF LOS ANGELES· )

·3

·4· · · · · · I, Debbie Strickland, CSR 9036, a certified

·5· ·shorthand reporter in and for the county of

·6· ·Los Angeles, state of California, do hereby certify;

·7· · · · · · That ___JON DUNN· ·, the witness named in the

·8· ·foregoing deposition, was, before the commencement of

·9· ·the deposition, duly administered an oath in

10· ·accordance with CCP 2094;

11· · · · · · That said deposition was taken down in

12· ·stenograph writing by me and thereafter transcribed

13· ·into typewriting under my direction.

14· · · · · · I further certify that I am neither counsel

15· ·for nor related to any party to said action, nor in

16· ·anywise interested in the outcome thereof.

17

18· · · · · · Dated this _12th_ day of __May· , 2019.

19

20

21
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ____________________________
22·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   CERTIFIED SHORTHAND REPORTER
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   · IN AND FOR THE COUNTY OF
23·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   · · · · LOS ANGELES
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   · · STATE OF CALIFORNIA
24

25


                              THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                     358
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 104 of 105


                                      CERTIFICATE OF SERVICE
 1
                    Planned Parenthood, et al. v. The Center for Medical Progress, et al.
 2                                      Case No.: 3:16-cv-00236

 3           I, Kathy Denworth, declare under penalty of perjury that I am over the age of eighteen years
      and not a party to this action; my business address is P.O. Box 9520, Rancho Santa Fe, California
 4    92067, and that I served the following document(s):
 5
      •       Second Declaration of Jeffrey M. Trissell, Esq., in Support of Various Reply Briefs.
 6    on the interested parties in this action by emailing a true copy addressed as follows:
 7    Via regular mail and email                           Helene Krasnoff
      Diane Sterk                                          Planned Parenthood Federation of America
 8    Arnold & Porter LLP                                  1110 Vermont Ave NW, Suite 300
      Three Embarcadero Center, 7th Floor                  Washington, DC 20005
      San Francisco, CA 94111-4024                         202-973-4800
 9    415-434-1600; 415-677-6262 (fax)                     helene.krasnoff@ppfa.org
      amy.bomse@aporter.com                                Attorneys for Plaintiff Planned Parenthood
10    Attorneys for Plaintiffs Planned                     Federation of America, Inc.
      Parenthood Federation of America, Inc., et
11    al.                                                  Edward L. White III
                                                           Erik M. Zimmerman
      Amy. L. Bomse                                        AMERICAN CENTER FOR LAW &
12    Rogers Joseph O’Donnell                              JUSTICE
      311 California St., Fl. 10,                          3001 Plymouth Rd., Ste. 203
13    San Francisco, CA 94104                              Ann Arbor, MI 48105
      415/956-2828                                         734-680-8007; 734-680-8006 (fax)
      ABomse@rjo.com                                       ezimmerman@aclj.org
14    Attorneys for Plaintiffs Planned
      Parenthood Federation of America, Inc., et           Attorneys for Defendant Troy Newman
15    al.
                                                           Matt Heffron, pro hac vice
16    Catherine Wynne Short                                BROWN & BROWN, LLC
      Life Legal Defense Foundation                        501 Scoular Building
      Post Office Box 1313                                 2027 Dodge Street
17    Ojai, CA 93024-1313                                  Omaha, NE 68102
      805-640-1940                                         402-346-5010; 402-345-8853 (fax)
18    lldfojai@cs.com                                      mheffron@bblaw.us
      Attorneys for Defendant Albin Rhomberg               Attorneys for Defendant David Daleiden
19
      Peter Christopher Breen                              Horatio Gabriel Mihet
      Thomas Leonard Brejcha, Jr.
20    Thomas More Society                                  Liberty Counsel
      19 S. LaSalle Street, Suite 603                      P.O. Box 540774
21    Chicago, IL 60603                                    Orlando, FL 32854
      312-782-1680                                         407-875-1776; 407-875-0770 (fax)
22    pbreen@thomasmoresociety.org                         hmihet@lc.org; jchristman@lc.org
      tbrejcha@thomasmoresociety.org                       Attorneys for Defendant Sandra Susan
23    Attorneys for Defendant David Daleiden               Merritt
      Michael Millen                                       Nicolaie Cocis
24    Law Offices of Michael Millen                        Law Office of Nic Cocis & Associates
      119 Calle Marguerita, Ste. 100                       38975 Sky Canyon Drive, Suite 211
25    Los Gatos, CA 95032                                  Murrieta, CA 92563
      408-866-7480; Fax: 408-516-9861                      951-695-1400; 951-698-5192 (fax)
26    MikeMillen@aol.com
      Attorneys for Defendant Albin Rhomberg               nic@cocislaw.com
      Vladimir Frank Kozina                                Attorneys for Defendant Sandra Susan
27    Mayall Hurley, P.C.                                  Merritt
      2453 Grand Canal Boulevard
28    Stockton, CA 95207
      209-477-3833; 209-473-4818 (fax)
      vkozina@mayallaw.com
      Attorneys for Defendant Troy Newman

                                       CERTIFICATE OF SERVICE                             3:16-cv-00236
     Case 3:16-cv-00236-WHO Document 713 Filed 07/12/19 Page 105 of 105



 1           (BY MAIL) I am "readily familiar" with the firm's practice of collection and processing
             correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
 2           Service on that same day with postage thereon fully prepaid at Rancho Santa Fe, California
             in the ordinary course of business. The envelope was sealed and placed for collection and
 3           mailing on this date following our ordinary practices. I am aware that on motion of the party
 4           served, service is presumed invalid if postal cancellation date or postage meter date is more
             than one day after date of deposit for mailing in affidavit.
 5
             (BY ELECTRONIC MAIL) I served a true copy, electronically on designated recipients
 6           via electronic transmission of said documents.
 7
       X     (BY ELECTRONIC FILING/SERVICE) I caused such document(s) to be Electronically
 8           Filed and/or Service using the ECF/CM System for filing and transmittal of the above
             documents to the above-referenced ECF/CM registrants.
 9
10             I declare under penalty of perjury, under the laws of the State of California, that the above
      is true and correct.
11
             Executed on July 12, 2019, at Rancho Santa Fe, California.
12
                                                     ______________________________
13                                                   Kathy Denworth
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                        CERTIFICATE OF SERVICE                              3:16-cv-00236
